



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) dated and effective as of May 3, 2017, is by and among (a) FITBIT,
INC., a Delaware corporation (the “Borrower”), (b) each of the several banks and
other financial institutions or entities party to this Agreement as a “Lender”
hereunder (each a “Lender” and, collectively, the “Lenders”), (c) SILICON VALLEY
BANK (“SVB”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (d) SVB, as the Issuing Lender, and (e) SVB, as the
Swingline Lender.
W I T N E S S E T H:
WHEREAS, the parties hereto are party to that certain Second Amended and
Restated Credit Agreement dated as of December 10, 2015 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”); and
WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.
2.    Amendments to Credit Agreement. The Credit Agreement and Schedule 1.1A
thereto are hereby amended by deleting the stricken text (indicated textually in
the same manner as the following example: stricken text) and adding the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
3.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of or waived by the Administrative Agent (the date of such
satisfaction or waiver, the “Effective Date”):
(a)    This Amendment shall have been duly executed and delivered by the
respective parties hereto. The Administrative Agent shall have received a fully
executed copy hereof.
(b)    All necessary consents and approvals to this Amendment shall have been
obtained.
(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.
(d)    After giving effect to this Amendment, each of the representations and
warranties herein and in the Credit Agreement and the other Loan Documents (i)
that is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects (or all respects, as applicable) as of such
earlier date.


2125439.8

--------------------------------------------------------------------------------




(e)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer, dated as of the Effective Date, in form and substance
reasonably satisfactory to it certifying that the conditions specified in
Section 3(b), Section 3(c) and Section 3(d) above have been satisfied.
(f)    The Administrative Agent shall have received a fully executed copy of the
First Amendment Fee Letter, dated as of the date hereof, between the Borrower
and the Administrative Agent, and the Administrative Agent shall have received
all fees specified therein.
(g)    The Lenders and the Administrative Agent shall have received the, fees
costs and expenses required to be paid pursuant to Section 6 of this Amendment
(including the reasonable and documented fees and disbursements of legal counsel
required to be paid thereunder).
(h)    The Administrative Agent shall have received a Liquidity Report as of
April 30, 2017 (it being agreed, for the avoidance of doubt, that such report
shall not be required to demonstrate that the Loan Parties have at least
$100,000,000 of cash or Cash Equivalents held by any Loan Party in Deposit
Accounts or Securities Accounts subject to Control Agreements maintained with
SVB or an Affiliate thereof).
4.    Post-Closing Condition. On or prior May 31, 2017 (or such later date as
the Administrative Agent shall agree in its sole discretion, but in any event
prior to the date of any extension of credit under the Credit Agreement after
the Effective Date), the Administrative Agent shall have received (i) a duly
executed amendment to, or replacement of, the Securities Account Control
Agreement with respect to the Borrower’s securities account XXXX0367 maintained
with U.S. Bank, N.A., and (ii) a duly executed Deposit Account Control Agreement
with respect to the Borrower's account XXXX3469 maintained with SVB.
5.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(b)Each of the representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect hereto,
and the other Loan Documents to which it is a party are (i) that is qualified by
materiality shall be true and correct, and (ii) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of such date as if made on and as of such date, except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects (or all respects, as applicable) as of such earlier date.


(c)The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, (i) have been duly authorized by all necessary
organizational action on the part of such Loan Party and (ii) will not violate
any material Requirement of Law (including any Operating Document of any Group
Member) or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any material Requirement of Law or
any such material Contractual Obligation (other than the Liens created by the
Security Documents).


2



--------------------------------------------------------------------------------






Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.
6.    Payment of Costs and Expenses. The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto
(which costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent), in each case in
accordance with Section 10.5 of the Credit Agreement.
7.    Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement as amended by this Amendment shall be deemed to operate to preclude
the Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of such Administrative Agent or such Lender. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
8.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
9.    Effect on Loan Documents.
(a)    The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or


3



--------------------------------------------------------------------------------




of any Loan Documents or to prejudice any right or remedy which the
Administrative Agent may now have or may have in the future under or in
connection with the Loan Documents; (b) to be a consent to any future consent or
modification, forbearance, or waiver to the Credit Agreement or any other Loan
Document, or to any waiver of any of the provisions thereof; or (c) to limit or
impair the Administrative Agent’s right to demand strict performance of all
terms and covenants as of any date. Each Loan Party hereby ratifies and
reaffirms its obligations under the Credit Agreement and the other Loan
Documents to which it is a party and agrees that none of the amendments or
modifications to the Credit Agreement set forth in this Amendment shall impair
such Loan Party’s obligations under the Loan Documents or the Administrative
Agent’s rights under the Loan Documents. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guarantee and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of the Secured Parties, as collateral security for the
obligations under the Loan Documents, in accordance with their respective terms,
and acknowledges that all of such Liens, and all collateral heretofore pledged
as security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof in accordance with the terms of the
applicable Loan Documents. Each Loan Party acknowledges and agrees that the
Credit Agreement and each other Loan Document is still in full force and effect
and acknowledges as of the date hereof that such Loan Party has no defenses to
enforcement of the Loan Documents. Each Loan Party waives any and all defenses
to enforcement of the Credit Agreement as amended hereby and each other Loan
Documents that might otherwise be available as a result of this Amendment of the
Credit Agreement. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.
(b)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
(c)    This Amendment is a Loan Document.
10.    Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.
11.    Release. Each of the Borrower and the Guarantor may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Administrative
Agent, the Lenders, the Borrower and the Guarantor desire to resolve each and
every one of such Claims in conjunction with the execution of this Amendment and
thus each of the Borrower and the Guarantor makes the releases contained in this
Section 11. In consideration of the Administrative Agent and the Lenders
entering into this Amendment, each of the Borrower and the Guarantor hereby
fully and unconditionally releases and forever discharges each of the
Administrative Agent and the Lenders, and their respective directors, officers,
employees, subsidiaries, branches, affiliates, attorneys, agents,
representatives, successors and assigns and all persons, firms, corporations and
organizations acting on any of their behalves (collectively, the “Released
Parties”), of and from any and all claims, allegations,


4



--------------------------------------------------------------------------------




causes of action, costs or demands and liabilities, of whatever kind or nature,
from the beginning of the world to the date on which this Amendment is executed,
whether known or unknown, liquidated or unliquidated, fixed or contingent,
asserted or unasserted, foreseen or unforeseen, matured or unmatured, suspected
or unsuspected, anticipated or unanticipated, which the Borrower or the
Guarantor has, had, claims to have had or hereafter claims to have against the
Released Parties by reason of any act or omission on the part of the Released
Parties, or any of them, occurring prior to the date on which this Amendment is
executed, including all such loss or damage of any kind heretofore sustained or
that may arise as a consequence of the dealings among the parties up to and
including the date on which this Amendment is executed, including the
administration or enforcement of the Loans, the Obligations, the Credit
Agreement or any of the Loan Documents (collectively, all of the foregoing, the
“Claims”). Each of the Borrower and the Guarantor represents and warrants that
it has no knowledge of any claim by it against the Released Parties or of any
facts or acts of omissions of the Released Parties which on the date hereof
would be the basis of a claim by the Borrower or the Guarantor against the
Released Parties which is not released hereby. Each of the Borrower and the
Guarantor represents and warrants that the foregoing constitutes a full and
complete release of all Claims.
12.    Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.
[SIGNATURE PAGES FOLLOW]






5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
BORROWER:
 
 
 
 
 
FITBIT, INC.
 
 
 
 
By:
/S/
 
 
 
 
Name:
William Zerella
 
 
 
 
Title:
Chief Financial Officer







First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
SILICON VALLEY BANK,
as Administrative Agent, as a Lender, as Issuing Lender and as Swingline Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Jennie T. Bartlett
 
 
 
 
Title:
Director



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
SUNTRUST BANK,
 
 
as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Marshall T. Mangum, III
 
 
 
 
Title:
Director



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Auca Trifeca
 
 
 
 
Title:
Managing Director

 
 
 
 
By:
/S/
 
 
 
 
Name:
Peter Cucchiara
 
 
 
 
Title:
Vice President



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
MORGAN STANLEY BANK, N.A.,
 
 
as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Gilroy D’Souza
 
 
 
 
Title:
Authorized Signatory



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
CITIBANK, N.A., as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Alvaro De Velasco
 
 
 
 
Title:
Vice President



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
BARCLAYS BANK PLC,
 
 
as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
May Huang
 
 
 
 
Title:
Assistant Vice President



First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
 
CITY NATIONAL BANK,
 
 
as a Lender
 
 
 
 
By:
/S/
 
 
 
 
Name:
Brian Lewis
 
 
 
 
Title:
VP



















First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





EXHIBIT A





--------------------------------------------------------------------------------


EXECUTION VERSION
COMPOSITE COPY


$250,000,000100,000,000 SENIOR SECURED CREDIT FACILITIES
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 10, 2015
among
FITBIT, INC.,
as the Borrower,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender and Swingline Lender,
SUNTRUST BANK,
as Syndication Agent,
and
SILICON VALLEY BANK AND SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arrangers and Joint Bookrunners










2125320.12125320.11



--------------------------------------------------------------------------------


Table of Contents


 
 
Page
 
 
 
 
SECTION 1 DEFINITIONS
 
2
1.1
Defined Terms
 
2
1.2
Other Definitional Provisions.
 
33
1.3
Currency Translations.
33


34
SECTION 2 AMOUNT AND TERMS OF REVOLVING COMMITMENTS
 
34
2.1
[Reserved.]
 
34
2.2
[Reserved.]
 
34
2.3
[Reserved.]
 
34
2.4
Revolving Commitments.
34


35
2.5
Procedure for Revolving Loan Borrowing
 
35
2.6
Swingline Commitment
35


36
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
36
2.8
Overadvances
 
37
2.9
Fees.
 
38
2.1
Termination or Reduction of Total Revolving Commitments; Total L/C Commitments.
 
38
2.11
Optional Loan Prepayments.
 
39
2.12
Incremental Facility.
 
39
2.13
Conversion and Continuation Options.
40


41
2.14
Limitations on Eurocurrency Tranches
 
41
2.15
Interest Rates and Payment Dates.
 
41
2.16
Computation of Interest and Fees.
 
42
2.17
Inability to Determine Interest Rate
 
42
2.18
Pro Rata Treatment and Payments.
42


43
2.19
Illegality; Requirements of Law.
45


46
2.2
Taxes
 
47
2.21
Indemnity
50


51
2.22
Change of Lending Office
 
51
2.23
Substitution of Lenders
 
51
2.24
Defaulting Lenders.
 
52
2.25
[Reserved].
54


55
2.26
Notes
54


55
SECTION 3 LETTERS OF CREDIT
54


55
3.1
L/C Commitment.
 
55
3.2
Procedure for Issuance of Letters of Credit
 
56
3.3
Fees and Other Charges.
 
56
3.4
L/C Participations; Existing Letters of Credit.
 
57
3.5
Reimbursement.
57


58
3.6
Obligations Absolute
 
58
3.7
Letter of Credit Payments
 
59
3.8
Applications
 
59
3.9
Interim Interest
 
59



-i-
2125320.12125320.11

--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
Page
 
 
 
 
3.1
Cash Collateral.
 
59
3.11
[Reserved.]
 
60
3.12
Resignation of the Issuing Lender
 
60
3.13
Applicability of ISP
60


61
SECTION 4 REPRESENTATIONS AND WARRANTIES
 
61
4.1
Financial Condition.
 
61
4.2
No Change
61


62
4.3
Existence; Compliance with Law
61


62
4.4
Power, Authorization; Enforceable Obligations
 
62
4.5
No Legal Bar
 
62
4.6
Litigation
62


63
4.7
No Default
62


63
4.8
Ownership of Property; Liens; Investments
62


63
4.9
Intellectual Property
 
63
4.1
Taxes
 
63
4.11
Federal Regulations
 
63
4.12
Labor Matters
63


64
4.13
ERISA
63


64
4.14
Investment Company Act; Other Regulations
64


65
4.15
Subsidiaries
64


65
4.16
Use of Proceeds
64


65
4.17
Environmental Matters
 
65
4.18
Accuracy of Information, Etc.
65


66
4.19
Security Documents.
 
66
4.2
Solvency; Fraudulent Transfer
66


67
4.21
Regulation H
66


67
4.22
Designated Senior Indebtedness
66


67
4.23
[Reserved.]
66


67
4.24
Insurance.
66


67
4.25
[Reserved].
 
67
4.26
[Reserved].
 
67
4.27
Capitalization
 
67
4.28
Patriot Act; Anti-Corruption
 
67
4.29
OFAC
 
67
SECTION 5 CONDITIONS PRECEDENT
67


68
5.1
Conditions to Initial Extension of Credit
67


68
5.2
Conditions to Each Extension of Credit
71


72
5.3
Post-Closing Conditions Subsequent.
 
72
SECTION 6 AFFIRMATIVE COVENANTS
72


73
6.1
Financial Statements
72


73
6.2
Certificates; Reports; Other Information
 
73
6.3
[Reserved].
74


75



-ii-
2125320.12125320.11

--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
Page
 
 
 
 
6.4
Payment of Obligations
74


75
6.5
Maintenance of Existence; Compliance
74


75
6.6
Maintenance of Property; Insurance
 
75
6.7
Inspection of Property; Books and Records; Discussions
 
75
6.8
Notices
75


76
6.9
Environmental Laws.
76


77
6.1
[Reserved]
76


77
6.11
[Reserved]
76


77
6.12
Additional Collateral, Etc.
76


77
6.13
[Reserved.]
78


79
6.14
Insider Subordinated Indebtedness
78


79
6.15
Use of Proceeds
78


79
6.16
Designated Senior Indebtedness
 
79
6.17
Further Assurances
 
79
SECTION 7 NEGATIVE COVENANTS
 
79
7.1
Financial Condition CovenantsCovenant.
 
79
7.2
Indebtedness
79


80
7.3
Liens
 
81
7.4
Fundamental Changes
 
83
7.5
Disposition of Property
83


84
7.6
Restricted Payments
 
84
7.7
[Reserved.]Capital Expenditures.
 
85
7.8
Investments
 
85
7.9
ERISA
87


88
7.1
Modifications of Preferred Stock and Debt Instruments
87


88
7.11
Transactions with Affiliates
 
88
7.12
Sale Leaseback Transactions
88


89
7.13
Swap Agreements
88


89
7.14
Accounting Changes
88


89
7.15
Negative Pledge Clauses
88


89
7.16
Clauses Restricting Subsidiary Distributions
88


89
7.17
Lines of Business
89


90
7.18
Designation of other Indebtedness
89


90
7.19
Certification of Certain Capital Stock
89


90
7.2
Amendments to Organizational Agreements and Material Contracts
89


90
7.21
Use of Proceeds
89


90
7.22
Subordinated Debt.
89


90
7.23
[Reserved.]
89


90
7.24
Anti-Terrorism Laws; OFAC; Anti-Corruption
89


90
SECTION 8 EVENTS OF DEFAULT
90


91
8.1
Events of Default
90


91
8.2
Remedies upon Event of Default
92


93



-iii-
2125320.12125320.11

--------------------------------------------------------------------------------

Table of Contents
(continued)






 
 
Page
 
 
 
 
8.3
Application of Funds
93


94
SECTION 9 THE ADMINISTRATIVE AGENT
94


96
9.1
Appointment and Authority.
94


96
9.2
Delegation of Duties
95


96
9.3
Exculpatory Provisions
95


97
9.4
Reliance by Administrative Agent
96


97
9.5
Notice of Default
97


98
9.6
Non-Reliance on Administrative Agent and Other Lenders
97


98
9.7
Indemnification
97


99
9.8
Agent in Its Individual Capacity
98


99
9.9
Successor Agent.
98


99
9.1
Collateral and Guaranty Matters
99


100
9.11
Administrative Agent May File Proofs of Claim
99


101
9.12
No Other Duties, Etc.
100


101
9.13
Reports and Financial Statements.
100


102
9.14
Survival.
101


102
SECTION 10 MISCELLANEOUS
101


102
10.1
Amendments and Waivers.
101


102
10.2
Notices.
102


104
10.3
No Waiver; Cumulative Remedies
104


106
10.4
Survival of Representations and Warranties
104


106
10.5
Expenses; Indemnity; Damage Waiver.
104


106
10.6
Successors and Assigns; Participations and Assignments.
106


108
10.7
Adjustments; Set-off.
110


111
10.8
Payments Set Aside
111


112
10.9
Interest Rate Limitation
111


112
10.1
Counterparts; Electronic Execution of Assignments.
111


113
10.11
Severability
112


113
10.12
Integration
112


113
10.13
GOVERNING LAW
112


113
10.14
Submission to Jurisdiction; Waivers
112


114
10.15
Acknowledgements
114


116
10.16
[Reserved.]
114


116
10.17
Treatment of Certain Information; Confidentiality
114


116
10.18
Automatic Debits
115


117
10.19
Judgment Currency
116


117
10.2
Patriot Act
116


118
10.21
Acknowledgment of Prior Obligations and Continuation Thereof
117


118
10.22
No Novation
117


118
10.23
Market Disruption.
117


119
10.24
Currency Conversion.
118


119
10.25
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 
119



-iv-
2125320.12125320.11

--------------------------------------------------------------------------------

Table of Contents
(continued)






SCHEDULES
Schedule 1.1A:
 
Commitments
Schedule 1.1B:
 
Existing Letters of Credit
Schedule 4.4:
 
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.5:
 
Requirements of Law
Schedule 4.15:
 
Subsidiaries
Schedule 4.17:
 
Environmental Matters
Schedule 4.19(a):
 
Financing Statements and Other Filings
Schedule 4.27:
 
Capitalization
Schedule 7.2(b):
 
Existing Indebtedness
Schedule 7.3(b):
 
Existing Liens
Schedule 7.8(a):
 
Existing Investments
 
 
 
EXHIBITS
Exhibit A:
 
Form of Amended and Restated Guarantee and Collateral Agreement
Exhibit B-1:
 
Form of Liquidity Report
Exhibit B-2:
 
Form of Compliance Certificate
Exhibit C:
 
Form of Secretary’s/Managing Member’s Certificate
Exhibit D:
 
Form of Solvency Certificate
Exhibit E:
 
Form of Assignment and Assumption
Exhibits F-1 – F-4:
 
Forms of U.S. Tax Compliance Certificate
Exhibit G:
 
[Reserved]
Exhibit H-1:
 
Form of Revolving Loan Note
Exhibit H-2:
 
Form of Swingline Loan Note
Exhibit I:
 
[Reserved]
Exhibit J:
 
Form of Collateral Information Certificate
Exhibit K:
 
Form of Notice of Borrowing
Exhibit L:
 
Form of Notice of Conversion/Continuation





-v-
2125320.12125320.11

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of December 10, 2015, is entered into by and among (a) FITBIT, INC., a Delaware
corporation (the “Borrower”), (b) the several banks and other financial
institutions or entities from time to time parties to this Agreement, (c)
SILICON VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, (d)
SVB, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Administrative Agent”), (e) SUNTRUST BANK, as syndication agent
for the Lenders (in such capacity, the “Syndication Agent”), and (f) SVB and
SUNTRUST ROBINSON HUMPHREY, INC., as co-lead arrangers and joint bookrunners (in
such capacities, collectively, the “Arrangers”).
RECITALS:
WHEREAS, the Borrower, the Existing Lenders (as hereinafter defined), the
Administrative Agent, the Issuing Lender and the Swingline Lender are parties to
that certain Credit Agreement, dated as of August 13, 2014 (as the same has been
amended, restated, supplemented or otherwise modified from time to time prior to
the Closing Date, the “Existing Credit Agreement”);
WHEREAS, the Borrower desires to obtain financing to refinance the indebtedness
under the Cash Flow Credit Agreement (as hereinafter defined), as well as for
working capital financing and letter of credit facilities;
WHEREAS, the Lenders have agreed to extend a revolving loan facility to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $250,000,000,100,000,000, with a letter of credit
sub-facility in the aggregate availability amount of $50,000,000 (as a sublimit
of the revolving loan facility) and a swingline sub-facility in the aggregate
availability amount of $25,000,000 (as a sublimit of the revolving loan
facility);
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower, and each Borrower and each Guarantor has agreed to secure its
respective Secured Obligations by granting to the Administrative Agent, for the
ratable benefit of the Secured Parties, a first priority lien (subject to Liens
permitted by the Loan Documents) in substantially all of such Guarantor’s
personal property assets (other than any Excluded Assets) pursuant to the terms
of the Guarantee and Collateral Agreement and the other Security Documents; and
WHEREAS, upon the effectiveness hereof, (i) the Revolving Commitments (as
defined in the Existing Credit Agreement) of certain lenders under the Existing
Credit Agreement electing not to participate in this Agreement (each, an
“Exiting Lender”) will be terminated, (ii) each such Exiting Lender’s Loans and
Revolving Commitments (in each case as defined in the Existing Credit Agreement)
will be assumed and/or replaced in connection with this Agreement without
additional action required on the part of any Person, and (iii) each Exiting
Lender will receive payment of all interest, fees and other obligations payable
or accrued in favor of it under the Existing Credit Agreement on the Closing
Date.
NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement):


-1-
2125320.12125320.11

--------------------------------------------------------------------------------




SECTION 1
DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect for such
day plus 0.50%, and (c) the Eurocurrency Base Rate for a Eurocurrency Loan
denominated in Dollars having an Interest Period of one (1) month plus 1.00%;
provided that in no event shall the ABR be deemed to be less than 3.25%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
“Accounts”: all “accounts” (as defined in Article 9 of the UCC) of a Person,
including, without limitation, accounts, accounts receivable, monies due or to
become due and obligations in any form (whether arising in connection with
contracts, contract rights, instruments, general intangibles, or chattel paper),
in each case whether arising out of goods sold or services rendered or from any
other transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Loan Party.
“Additional Lender”: as defined in Section 2.12.
“Adjustment Date”: the first day of each month.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Affected Lender”: as defined in Section 2.23.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Agent Parties”: as defined in Section 10.2(d)(ii).
“Agreed Currencies”: (a) Dollars, (b) Euro, (c) Sterling, (d) Australian
Dollars, (e) Canadian Dollars and (f) any other currency that is acceptable to
the Administrative Agent, the Issuing Lender and each Lender.


“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the Dollar Equivalent of
the amount of such Lender’s Revolving Extensions of Credit then outstanding, and
(b) without duplication of clause (a), the L/C Commitment of such Lender then in
effect (as a sublimit of the Revolving Commitment of such Lender).


-2-
2125320.12125320.11

--------------------------------------------------------------------------------




“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of the Borrower and its
Subsidiaries in respect of the first fiscal quarter of the Borrower ending after
the Closing Date, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below for the applicable Consolidated Leverage Ratio (measured on
a trailing four quarter basis) as of the end of the most recently ended fiscal
quarter:
(a)    from the First Amendment Effective Date until the first Adjustment Date
following the First Amendment Effective Date, for each Type of Loan, the
percentages set forth in Level II of the pricing grid below;
(b)     on each Adjustment Date following the First Amendment Effective Date,
the Applicable Margin shall be determined from the following pricing grid based
upon Liquidity as of the last Business Day of the most recent calendar month
(or, with respect to the determination of the Applicable Margin for the period
from the First Amendment Effective Date until the first Adjustment Date
following the First Amendment Effective Date, such period) ended preceding such
Adjustment Date; provided, however, if any Liquidity Reports are at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Liquidity Reports otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such other rate for any
applicable periods and shall be due and payable promptly after demand from the
Administrative Agent if such other rate would have been higher:


-3-
2125320.12125320.11

--------------------------------------------------------------------------------






Level


Consolidated Leverage Ratio Liquidity 


Applicable Margin for Eurocurrency Loans




Applicable Margin for ABR Loans


Commitment Fee Rate
I
≥< 2.00:1.00$300,000,000
1.752.00%
0.751.00%
0.30%
II
< 2.00:1.00 > 1.00:1.00$300,000,000 and < $550,000,000
1.3751.75%
0.3750.75%
0.20%
III
<> 1.00:1.00$550,000,000
1/1/2050
0.000.50%
0.10%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered after the Closing Date pursuant to Section
6.2(b) in connection with the delivery by the Borrower of the consolidated
financial statements required to be delivered to the Administrative Agent
pursuant to Sections 6.1(c), the Applicable Margin shall be the rates
corresponding to Level III in the foregoing table, (b) if the Borrower fails to
deliver the financial statements required by Section 6.1(c) and the related
Compliance Certificate required by Section 6.2(b), by the respective date
required thereunder after the end of any related fiscal quarter of the Borrower,
the Applicable Margin shall be the rates corresponding to Level I in the
foregoing table until such financial statements and Compliance Certificate are
delivered, and (c) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Leverage Ratio would have resulted in different pricing for
any period, then: (i) if the proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower. If the Administrative
Agent makes a determination that the proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for any period, then the
Administrative Agent will endeavor to provide the Borrower with written notice
promptly following such determination, provided that failure to provide such
written notice shall not relieve the Borrower of any obligation to pay any
amounts due hereunder.


-4-
2125320.12125320.11

--------------------------------------------------------------------------------




“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Application Event”: the occurrence of (a) a failure by Borrower to repay all of
the Obligations in full on the Revolving Termination Date, or (b) an Event of
Default and the election by Administrative Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to Section
8.3.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers”: as defined in the preamble hereto.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Australian Dollars”: the lawful currency of Australia.


“Available Revolving Commitment”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time minus (b) the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time, (ii)
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans at such time, and (iii) the aggregate
principal balance of any Loans outstanding at such time; provided that for
purposes of calculating any Lender’s Revolving Extensions of Credit for the
purpose of determining such Lender’s available Revolving Commitment pursuant to
Section 2.9(b), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $100,000,00050,000,000 minus (b) the aggregate
principal amount of Increases to the Revolving Commitments previously made
pursuant to Section 2.12.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Bank Services”: any one or more of the following financial products or
accommodations extended to any Group Member or any of its Subsidiaries by any
Bank Services Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) cash
management services (such as treasury, depository, return items, overdraft,
controlled disbursement, merchant store value cards, e-payables services,


-5-
2125320.12125320.11

--------------------------------------------------------------------------------




electronic funds transfer, interstate depository network, automatic clearing
house transfer (including ACH) and (f) other cash management arrangements, in
each case as any such products or services may be identified in any Bank
Services Provider’s various agreements related thereto (each, a “Bank Services
Agreement”).
“Bank Services Agreement”: as defined in the definition of “Bank Services.”
“Bank Services Provider”: the Administrative Agent, any Lender, or any Affiliate
of the foregoing who provides Bank Services to any Group Member, including any
Person that was a Lender at the time the Bank Services were provided to any
Group Member.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close; provided that, when used in connection
with a Eurocurrency Loan, the term “Business Day” shall also exclude (a) with
respect to a Eurocurrency Loan denominated in an Agreed Currency, any day on
which banks are not open for dealings in deposits in such Agreed Currency in
London, England and in the applicable interbank or other market used to
determine the interest rate thereon and (b) with respect to all Eurocurrency
Loans denominated in Euro, on which TARGET is not open for the settlement of
payments in Euro.


“Calculation Date”: the last Business Day of each calendar quarter.


“Canadian Dollars”: the lawful currency of Canada.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares,


-6-
2125320.12125320.11

--------------------------------------------------------------------------------




warrants, options, rights or other interests are outstanding on any date of
determination. For the avoidance of doubt, Permitted Convertible Notes and
Permitted Swap Agreements do not constitute Capital Stock.
“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, a standby
letter of credit, in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender, from a commercial bank acceptable
to the Administrative Agent and the Issuing Lender (in their sole discretion) in
an amount equal to 105% of the then existing L/C Exposure (it being understood
that the L/C Fee and all fronting fees set forth in this Agreement will continue
to accrue while the Letters of Credit are outstanding and that any such fees
that accrue must be an amount that can be drawn under any such standby letter of
credit), in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Issuing Lender; (b) with
respect to Obligations arising under any Bank Services Agreement in connection
with Bank Services, the Administrative Agent, for its own or any applicable Bank
Services Provider’s benefit, as provider of such Bank Services, cash or Deposit
Account balances having an aggregate value of at least 105% of the aggregate
amount of the Obligations of the Group Members arising under all such Bank
Services Agreements evidencing such Bank Services; or (c) with respect to
Obligations in respect of any Specified Swap Agreements, the applicable
Qualified Counterparty, as Collateral for such Obligations, cash or Deposit
Account balances or, if such Qualified Counterparty shall agree in its sole
discretion, other credit support, in each case in amounts and pursuant to
documentation in form and substance satisfactory to such Qualified Counterparty.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurocurrency time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth


-7-
2125320.12125320.11

--------------------------------------------------------------------------------




in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
“Cash Flow Agent”: Morgan Stanley Senior Funding, Inc., in its capacity as
administrative agent for the Cash Flow Lenders under the Cash Flow Credit
Agreement.
“Cash Flow Credit Agreement”: the Revolving Credit and Guaranty Agreement, dated
as of August 13, 2014, by and among the Borrower, the Cash Flow Lenders and the
Cash Flow Agent, as such agreement may have been amended, supplemented, restated
or otherwise modified prior to the Closing Date.
“Cash Flow Lenders”: the financial institutions and other entities party from
time to time to the Cash Flow Credit Agreement, together with their respective
successors, assigns and transferees.
“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“CFC”: a “controlled foreign corporation” as defined in Section 957 of the Code.
“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of 50% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis);
or (b) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (disregarding individuals who cease to serve due
to death or disability and who are not replaced) (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders, Arrangers or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document. For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1,
substantially in the form of Exhibit J.


-8-
2125320.12125320.11

--------------------------------------------------------------------------------




“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
“Commitment Fee”: as defined in Section 2.9(b).
“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading under the definition of “Applicable Margin”.
“Communications”: as defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower excluding
any such expenditures financed by insurance proceeds, condemnation proceeds or
damage recovery proceeds to restore assets to the condition of such assets
immediately prior to any Casualty Event.
“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) to the extent deducted
in the calculation of Consolidated Net Income, the sum of (A) Consolidated
Interest Expense, plus (B) provisions for taxes based on income, plus (C) total
depreciation expense, plus (D) total amortization expense, plus (E) (x)
$5,100,000, representing the reasonable costs, fees and expenses in connection
with the Borrower’s initial public offering of its Capital Stock and (y)
reasonable costs, fees and expenses in connection with the Borrower’s equity
offerings of its Capital Stock (whether or not consummated) that are permitted
by the Loan Documents, plus (F) non-cash stock compensation expenses, plus (G)
non-cash exchange, translation or performance losses relating to any foreign
currency hedging transactions or currency fluctuations, plus (H) costs, fees and
expenses (1) in connection with the execution and delivery of this Agreement and
the other Loan Documents, (2) incurred in connection with the establishment,
repayment and termination of the Cash Flow Credit Agreement, or (3) paid by any
Group Member after the Closing Date in connection with its obligations under the
Loan Documents which are incurred not later than six (6) months after the
Closing Date, plus (I) one-time costs, fees, and expenses in


-9-
2125320.12125320.11

--------------------------------------------------------------------------------




connection with Permitted Acquisitions or other transactions that if closed,
would have constituted a Permitted Acquisition, plus (J) non-cash purchase
accounting adjustments (including, but not limited to deferred revenue write
down) and any adjustments as required or permitted by the application of FASB
141 (requiring the use of purchase method of accounting for acquisitions and
consolidations), FASB 142 (relating to changes in accounting for the
amortization of good will and certain other intangibles) and FASB 144 (relating
to the write downs of long-lived assets), in each case, in connection with
Permitted Acquisitions, plus (K) non-cash charges for goodwill and other
intangible write-offs and write-downs in connection with Permitted Acquisitions
or otherwise, plus (L) other non‑cash items reducing Consolidated Net Income
(excluding any such non‑cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period), plus (M) other non-recurring
items reducing Consolidated Net Income in an amount not to exceed 5% of
Consolidated EBITDA for such period (calculated before giving effect to such
‘add back’ for such non-recurring items) or such greater amount approved by the
Administrative Agent and the Required Lenders in writing as an ‘add back’ to
Consolidated EBITDA, minus (b) the sum, without duplication of the amounts for
such period of (i) other non‑cash items increasing Consolidated Net Income for
such period (excluding any such non‑cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
plus (ii) interest income; provided that Consolidated EBITDA for any period
shall be determined on a Pro Forma Basis.
“Consolidated Fixed Charge Coverage Ratio”: with respect to the Borrower and its
consolidated Subsidiaries for any period, the ratio of (a) the result of (i)
Consolidated EBITDA for such period minus (ii) the sum of (x) the amount of
taxes based on income actually paid in cash or required to be paid (net of any
cash refunds received, but only to extent such adjustment would not result in a
negative number) during such period, (y) cash dividends and distributions paid
to any Person that is not a Loan Party during such period and (z) Consolidated
Capital Expenditures (other than Capital Expenditures to the extent financed
with the proceeds of Indebtedness (other than proceeds of Loans)) to (b)
Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: with respect to the Borrower and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense accrued for such period (other than interest paid-in-kind,
amortization of financing fees, and other non-cash Consolidated Interest
Expense), plus (b) payments made or required to be paid during such period on
account of principal of Indebtedness of the Borrower and its consolidated
Subsidiaries (excluding Loans under the Revolving Commitments to the extent the
Borrower has the right to continue, reborrow or convert such Loans pursuant to
Section 2.13 and any intercompany Indebtedness owed to the Borrower or any of
its consolidated Subsidiaries).
“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day to (b) Consolidated EBITDA for
such period.


-10-
2125320.12125320.11

--------------------------------------------------------------------------------




“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or one of its Subsidiaries, (b)
the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any Requirement of Law
applicable to such Subsidiary or any owner of Capital Stock of such Subsidiary.
“Consolidated Total Assets”: as of any date of determination, the aggregate
principal amount of all assets of the Borrower and its consolidated Subsidiaries
at such date, determined on a consolidated basis in accordance with GAAP, as set
forth on the consolidated balance sheet of the Borrower as of such date.
“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, but excluding any liabilities referred to in clauses (f)
and (g) of the definition of “Indebtedness.”
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account, in
each case other than an Excluded Account, such Loan Party, and the
Administrative Agent pursuant to which the Administrative Agent obtains control
(within the meaning of the UCC or any other applicable law) over such Deposit
Account or Securities Account and which agreement is otherwise in form and
substance reasonably satisfactory to Administrative Agent.
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure


-11-
2125320.12125320.11

--------------------------------------------------------------------------------




is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action or (iiiii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.
“Default Rate”: as defined in Section 2.15(c).
“Deferred Payment Obligations”: as defined in Section 7.2.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account (other than an Excluded Account) of such Loan Party pursuant to which
the Administrative Agent is granted “control” (for purposes of the UCC) over
such Deposit Account.
“Determination Date”: as defined in the definition of “Pro Forma Basis”.
“Discharge of Obligations”: subject to Section 10.8, means (a) the satisfaction
of the Obligations (including all such Obligations relating to Bank Services
and/or Specified Swap Agreements) by the payment


-12-
2125320.12125320.11

--------------------------------------------------------------------------------




in full, in cash (or, with respect to L/C Exposure and Bank Services, as
applicable, Cash Collateralization in accordance with the terms hereof) of the
principal of and interest on or other liabilities relating to each Loan and any
previously provided Bank Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under any Specified Swap Agreements provided
by a Secured Party) under or in respect of Specified Swap Agreements and Bank
Services, to the extent (i) no default or termination event shall have occurred
and be continuing thereunder, (ii) any such Obligations in respect of Specified
Swap Agreements have, if required by any applicable Qualified Counterparties,
been Cash Collateralized), (b) no Letter of Credit shall be outstanding (or, as
applicable, each outstanding and undrawn Letter of Credit has been Cash
Collateralized in accordance with the terms hereof), (c) no Obligations in
respect of any Bank Services are outstanding (or, as applicable, all such
outstanding Obligations in respect of Bank Services have been Cash
Collateralized in accordance with the terms hereof), and (d) the aggregate
Revolving Commitments of the Lenders are terminated.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of the Borrower or any of
its Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the payment of any dividend in cash or any
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Stock, in each case, prior to the date that is 181 days
after the Revolving Termination Date. The amount of Disqualified Stock deemed to
be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption or payment provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Dollar Equivalent”: on any date of determination (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect pursuant to
Section 10.19 or as otherwise provided herein.


“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.




-13-
2125320.12125320.11

--------------------------------------------------------------------------------




“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“EMU”: the economic and monetary union as contemplated in the Treaty on European
Union, as amended and in effect from time to time.


“EMU Legislation”: legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.


“Engagement Letter”: the Engagement Letter, dated as of October 16, 2015,
between the Borrower, the Arrangers and the Administrative Agent.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment”: all “equipment” as defined in the UCC with such additions to such
term as may hereafter be made, and includes without limitation all machinery,
fixtures, goods, vehicles (including motor vehicles and trailers), and any
interest in any of the foregoing.


-14-
2125320.12125320.11

--------------------------------------------------------------------------------




“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (i)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non‑exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Sections 409, 502(c), (i)
or (1) or 4071 of ERISA; (n) the assertion of a material claim (other than
routine claims for benefits) against any Pension Plan or the assets thereof, or
against any Loan Party or any Subsidiary thereof in connection with any such
Pension Plan; (o) receipt from the IRS of notice of the failure of any


-15-
2125320.12125320.11

--------------------------------------------------------------------------------




Pension Plan to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to fail to qualify for exemption from
taxation under Section 501(a) of the Code; or (p) the imposition of any lien (or
the fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


“Euro” and the sign “€”: the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation for the introduction of, changeover to or operation of the Euro in
one or more Participating Member States.


“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a (a) Eurocurrency Loan denominated in Dollars, the rate per annum
determined by the Administrative Agent by reference to the ICE Benchmark
Administration LIBOR Rate (or any successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR Rate available) (“LIBOR”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other commercially available service selected by the
Administrative Agent which provides quotations of LIBOR), (b) Eurocurrency Loan
denominated in an Agreed Currency other than Dollars, (i) if a Eurocurrency Loan
denominated in Euros, the rate per annum appearing on Page 248 of the ICE
Benchmark Administration (or any successor page) as the London interbank offered
rate for deposits (for delivery on the first day of such Interest Period) in
Euros, determined as of approximately 11:00 A.M. (London, England time) two (2)
Business Days prior to the beginning of such Interest Period with a term
equivalent to such Interest Period, (ii) if a Eurocurrency Loan denominated in
Sterling, the rate per annum appearing on that page of Reuters, Bloomberg
reporting service (as then being used by the Administrative Agent to obtain such
interest rate quotes) that displays an average British Bankers Association
Interest Settlement Rate for deposits (for delivery on the first day of such
Interest Period) in Sterling, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period with a term equivalent to such Interest Period, (iii) if a Eurocurrency
Loan denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate, or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of approximately
10:00 a.m. (Toronto, Ontario time) two (2) Business Days prior to the beginning
of such Interest Period with a term equivalent to such Interest Period, (iv) if
a Eurocurrency Loan denominated in Australian Dollars, the rate per annum equal
to the Bank Bill Swap Reference Bid Rate, or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) as of approximately 10:30 a.m. (Melbourne, Australia time) two (2)
Business Days prior to the beginning of such Interest Period with a term
equivalent


-16-
2125320.12125320.11

--------------------------------------------------------------------------------




to such Interest Period, or (v) if a Eurocurrency Loan denominated in any other
Agreed Currencies, the rate per annum appearing on that page of Reuters,
Bloomberg reporting service (as then being used by the Administrative Agent to
obtain such interest rate quotes) that displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such Interest Period) in such Agreed Currency or such other rate as
reasonably determined by the Administrative Agent, in each case of this clause
(b)(v) as of approximately 11:00 A.M. (London, England time), two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period, and (c) Eurocurrency Loan denominated in any Agreed Currency,
if for any reason any of the foregoing rates are not available for any Interest
Period, the rate per annum reasonably determined by the Administrative Agent as
the rate of interest at which deposits in the applicable Agreed Currency in the
approximate amount of the Eurocurrency Loan comprising such borrowing would be
offered by the Administrative Agent to major banks in the London interbank
eurocurrency market at their request at or about 10:00 A.M., Pacific time, two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. The Eurocurrency Base Rate shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Requirements which affect Eurocurrency Loans to be made, and ABR Loans to be
converted into Eurocurrency Loans, in any such case, at the beginning of the
next applicable Interest Period. In no event shall the Eurocurrency Base Rate be
less than zero.


“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Base Rate.


“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under the
Revolving Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.
“Exchange Rate”: on any day, with respect to any Agreed Currency, the rate at
which such currency may be exchanged into Dollars, as set forth at approximately
11:00 A.M., Pacific time, on such day on the applicable page of the Bloomberg
Service reporting the exchange rates for such Agreed Currency. In the event such
exchange rate does not appear on the applicable page of such service, the
Exchange Rate shall be determined by reference to such other publicly available
services for displaying currency exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be determined by the Administrative Agent based
on current market spot rates in accordance with the provisions of Section 10.19;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the


-17-
2125320.12125320.11

--------------------------------------------------------------------------------




Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.


“Excluded Account”: as defined in the Guarantee and Collateral Agreement.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, that is (a) a CFC, (b) a
Subsidiary of a CFC, or (c) a Domestic Subsidiary substantially all of the
assets of which consist of Capital Stock of CFCs, assets incidental thereto and
an immaterial amount of cash, if any.
“Excluded Swap Obligation”: with respect to any Guarantor, any guarantee of any
Swap Obligations under a Swap Agreement if, and only to the extent that and for
so long as, all or a portion of the guarantee of such Guarantor of, or the grant
by such Guarantor of a security interest to secure, such Swap Obligation under a
Swap Agreement (or any guarantee thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such Swap Obligation under a Swap Agreement but for such Guarantor’s failure to
constitute an “eligible contract participant” at such time.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.23) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.20(f); and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement”: as defined in the preamble hereto.
“Existing Lenders”: SVB and the other “Lenders” under and as defined in the
Existing Credit Agreement.
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
“Facility”: each of (a) the L/C Facility (which is a sub-facility of the
Revolving Facility), and (b) the Revolving Facility.


-18-
2125320.12125320.11

--------------------------------------------------------------------------------




“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of clause
(a) above, or (c) any agreement pursuant to the implementation of clauses (a) or
(b) above with the United States Internal Revenue Service, the United States
government or any governmental or taxation authority in the United States.
“FCPA”: as defined in the Section 4.28.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“Fee Letter”: the letter agreement dated as of October 16, 2015, between the
Borrower, the Administrative Agent and the Arrangers.
“First Amendment”: that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of the First Amendment Effective Date, by and among
the Administrative Agent, the Lenders and the Loan Parties.
“First Amendment Effective Date”: the date on which the conditions to
effectiveness set out in Section 4 of the First Amendment have been satisfied,
which date is May 3, 2017.
“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).
“Flow of Funds Agreement”: the spreadsheet or other similar statement prepared
and certified by the Borrower, regarding the disbursement of Revolving Loan
proceeds on the Closing Date, the funding and the payment of the fees and
expenses of the Administrative Agent, the Arrangers and the Lenders (including
their respective counsel), and such other matters as may be agreed to by the
Borrower, the Administrative Agent, the Arrangers, and the Lenders.
“Foreign Currency”: any Agreed Currency other than Dollars.
“Foreign Currency Letter of Credit”: a Letter of Credit denominated in a Foreign
Currency.
“Foreign Currency Sublimit”: an amount equal to $50,000,000.
“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.


-19-
2125320.12125320.11

--------------------------------------------------------------------------------




“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“General Transaction Conditions”: with respect to any transaction subject to the
General Transaction Conditions, that (a) no Default or Event of Default shall
have occurred and be continuing at the time of such transaction or would result
therefrom, (b) immediately after giving effect to such transaction, the Borrower
and its Subsidiaries shall be in compliance with each of the financial covenants
set forth in Section 7.1, calculated on a Pro Forma Basis, (c) prior to and
immediately after giving effect to such transaction, the Loan Parties shall have
Liquidity of at least $35,000,000, and (d) the Borrower shall have delivered to
the Administrative Agent at least five (5) Business Days prior to the
consummation of such transaction a certificate of a Responsible Officer in form
reasonably satisfactory to the Administrative Agent stating that the General
Transaction Conditions will be satisfied when the specified transaction is
consummated and attaching pro forma financial statements demonstrating
compliance with clause (b) above and a Liquidity Report as of the Business Day
immediately before such certificate is delivered.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.


-20-
2125320.12125320.11

--------------------------------------------------------------------------------




“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement to be executed and delivered by the Borrower and each
Guarantor, substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement.
Notwithstanding any contrary provision herein or in any other Loan Document, no
Excluded Foreign Subsidiary shall be required to become a Guarantor.
“Immaterial Subsidiary”: in respect of any Loan Party, any Subsidiary of such
Loan Party that at any date of determination, holds less than $100,000 in assets
(determined in accordance with GAAP) and has not generated more than $25,000 in
revenue (determined in accordance with GAAP) for the four fiscal quarter period
ending on the last day of the most recent period for which financial statements
have been delivered after the Closing Date pursuant to Section 6.1; provided
that all Subsidiaries that are individually “Immaterial Subsidiaries” shall not
have aggregate total assets of more than $5,000,000 as of such date


-21-
2125320.12125320.11

--------------------------------------------------------------------------------




(determined in accordance with GAAP) or have generated more than $5,000,000 in
aggregate total revenue (determined in accordance with GAAP) for such four
fiscal quarter period.
“Increase”: as defined in Section 2.12.
“Increase Joinder”: an instrument, in form and substance reasonably satisfactory
to the Administrative Agent, by which a Lender becomes a party to this Agreement
pursuant to Section 2.12.
“Incurred”: as defined in the definition of “Pro Forma Basis”.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
purchase price adjustments, earn-out obligations or other contingent obligations
incurred in connection with a Permitted Acquisition and (ii) current trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Stock in such Person or any
Capital Stock in any other Person, or any warrant, right or option to acquire
such Capital Stock, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: is defined in Section 10.5(b).
“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
“Insider Subordinated Indebtedness”: any Insider Indebtedness which is also
Subordinated Indebtedness.


-22-
2125320.12125320.11

--------------------------------------------------------------------------------




“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.
“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
trade secrets, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one (1), three (3) or six (6) months (and,
if available from each Lender, two (2), nine (9) and twelve (12) months)
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one (1), three
(3) or six (6) months (and, if available from each Lender, two (2), nine (9) and
twelve (12) months) thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent in a Notice of Conversion/Continuation not
later than 10:00 A.M., Pacific time, on the date that is three (3) Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;


-23-
2125320.12125320.11

--------------------------------------------------------------------------------




(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurocurrency Loan during an Interest Period for
such Loan.
“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.8.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, SVB or any Affiliate thereof, in
its capacity as issuer of any Letter of Credit (including, without limitation,
each Existing Letter of Credit), including any other Lender that may become a
successor Issuing Lender pursuant to Section 3.12. The Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender or other financial institutions, in which case
the term “Issuing Lender” shall include any such Affiliate or other financial
institution with respect to Letters of Credit issued by such Affiliate or other
financial institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption


-24-
2125320.12125320.11

--------------------------------------------------------------------------------




or the Increase Joinder pursuant to which such L/C Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The L/C Commitment is a sublimit of the Revolving Commitment and the
aggregate amount of the L/C Commitments shall not exceed the amount of the Total
L/C Commitments at any time.
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
“Lenders”: any Person listed on Schedule 1.1A (other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption), any
Person that becomes a party hereto pursuant to an Assignment and Assumption and
any Additional Lender that becomes a party hereto pursuant to an Increase
Joinder; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include the Issuing Lender and the
Swingline Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Fees”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).
“Letter of Credit Maturity Date”: the date occurring 30 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).


-25-
2125320.12125320.11

--------------------------------------------------------------------------------




“LIBOR”: as defined in the definition of “Eurocurrency Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Liquidity”: at any time, the sum of (a) the aggregate amount of cash or Cash
Equivalents held at such time by any Loan Party in Deposit Accounts or
Securities Accounts subject to Control Agreements (excluding cash and Cash
Equivalents securing letters of credit or subject to any Lien other than Liens
permitted under Section 7.3(a) or (l)), plus (b) the Available Revolving
Commitment at such time.
“Liquidity Report”: a report, in the form of Exhibit B-1 or otherwise in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
the Borrower to the Administrative Agent which discloses, as of the date
ofspecified in such report, the amount of Liquidity as of such date.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each Compliance Certificate,
each Liquidity Report, each Notice of Borrowing, each Notice of
Conversion/Continuation, each Bank Services Agreement, each Specified Swap
Agreement, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: a material adverse effect on (a) the operations,
business, assets, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its payment obligations under any Loan Document to
which it is a party, or (c) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which, pursuant to Section
6.12(b) or otherwise, the Administrative Agent, for the benefit of the Secured
Parties, shall be granted a Lien pursuant to the Mortgages.


-26-
2125320.12125320.11

--------------------------------------------------------------------------------




“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever been obligated to make, contributions.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.
“Note”: a Revolving Loan Note or a Swingline Loan Note.
“Notice of Borrowing”: a notice substantially in the form of Exhibit K.
“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities (including any
fees or expenses that accrue after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest is allowed or allowable in such proceeding) of any Loan Party to the
Administrative Agent, any Arranger, the Issuing Lender, any other Lender, any
Bank Services Provider (in its capacity as a provider of Bank Services), or any
Qualified Counterparty party to a Specified Swap Agreement, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document (including, for the avoidance of doubt, any
Bank Services Agreement), the Letters of Credit, any Specified Swap Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, payment
obligations, fees, indemnities, costs, expenses (including all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent, any Arranger, the Issuing Lender, any other Lender, any Bank Services
Provider (to the extent that any applicable Bank Services Agreement requires the
reimbursement by any applicable Group Member of any such expenses), and any
Qualified Counterparty party to a Specified Swap Agreement that are required to
be paid by any Loan Party pursuant any Loan Document) or otherwise, in each
case, irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents. For
the avoidance of doubt, the Obligations shall not include any obligations
arising under any warrants or other


-27-
2125320.12125320.11

--------------------------------------------------------------------------------




equity instruments issued by any Loan Party to any Lender; provided that
Obligations of any Guarantor shall not include any Excluded Swap Obligations.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Original Loan Documents”: as defined in Section 10.21.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).
“Overadvance”: as defined in Section 2.8.
“Overnight Foreign Currency Rate”: for any amount payable in any Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid amount.


“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“Payment Transaction Conditions”: with respect to any transaction subject to the
Payment Transaction Conditions, that (a) no Default or Event of Default shall
have occurred and be continuing at the


-28-
2125320.12125320.11

--------------------------------------------------------------------------------




time of such transaction or would result therefrom, (b) immediately after giving
effect to such transaction, the Borrower and its Subsidiaries shall have a
trailing four quarter Consolidated Leverage Ratio of not more than 2.25:1.00 and
be in compliance with the covenant set forth in Section 7.1(a) (Fixed Charge
Coverage Ratio), in each case, calculated on a Pro Forma Basis, (c) prior to and
immediately after giving effect to such transaction, the Loan Parties shall have
Liquidity of at least $35,000,000, and (d200,000,000 (plus the amount of any
Increase), which must include at least $100,000,000 (plus the amount of any
Increase) of cash or Cash Equivalents held by any Loan Party in Deposit Accounts
or Securities Accounts subject to Control Agreements maintained with SVB or an
Affiliate thereof (excluding cash and Cash Equivalents securing letters of
credit or subject to any Lien other than Liens permitted under Section 7.3(a) or
(l)), and (c) the Borrower shall have delivered to the Administrative Agent at
least five (5) Business Days prior to the consummation of such transaction a
certificate of a Responsible Officer in form reasonably satisfactory to the
Administrative Agent stating that the Payment Transaction Conditions will be
satisfied when the specified transaction is consummated and attaching pro forma
financial statements demonstrating compliance with clause (b) above and a
Liquidity Report as of the Business Day immediately before such certificate is
delivered.
“Payoff Letter”: a letter, in form and substance satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by the Cash Flow Agent and the Borrower to the effect that upon receipt by the
Cash Flow Agent of the “payoff amount” (however designated) referenced therein,
(a) the obligations of the Group Members under the Cash Flow Credit Agreement
and all other related loan documents shall be satisfied in full, (b) the Liens
held by the Cash Flow Agent under the Cash Flow Credit Agreement and all related
security documents shall terminate without any further action, and (c) the
Borrower and the Administrative Agent (and their respective counsel and such
counsels’ agents) shall be entitled to file UCC-3 amendment statements, USPTO
releases, USCRO releases and any other releases reasonably necessary to further
evidence the termination of such Liens.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Permitted Acquisition”: as defined in Section 7.8(k).
“Permitted Convertible Notes”: any notes, with an aggregate principal not to
exceed $200,000,000, issued by the Borrower that are convertible into common
stock of the Borrower or to the extent permitted by Section 7.6, cash in lieu of
all or any portion of such shares of common stock; provided that (a) the stated
final maturity thereof shall be no earlier than 91 days after the Revolving
Termination Date and shall not be subject to any conditions that could result in
such stated final maturity occurring on a date that precedes the 91st day after
the Revolving Termination Date (it being understood that any conversion of such
notes (whether into cash, shares of common stock in the Borrower or any
combination thereof), a repurchase of such notes on account of the occurrence of
a “fundamental change” or any redemption of such notes at the option of the
Borrower shall not be deemed to constitute a change in the stated final maturity
thereof), (b) such notes shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed


-29-
2125320.12125320.11

--------------------------------------------------------------------------------




dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon any conversion of such notes (whether into
cash, shares of common stock in the Borrower or any combination thereof), the
occurrence of an event of default or a “fundamental change” or following the
Borrower’s election to redeem such notes) prior to the 91st day after the
Revolving Terminaion Date, (c) the terms, conditions and covenants of such notes
shall be such as are typical and customary for notes of such type that are
issued publicly or pursuant to Rule 144A of the Securities Act (as determined in
good faith by the Board of Directors of the Borrower), (d) no Subsidiary that is
not a Loan Party shall have Guarantee Obligations with respect to obligations of
the Borrower thereunder, (e) the obligations in respect thereof (and any
Guarantee Obligations thereof) shall not be secured by any Lien on any asset of
the Borrower or any Subsidiary, (f) notwithstanding anything in clauses (a) and
(b) above to the contrary, any payments in respect thereof shall only be
permitted to the extent permitted by Section 7.6, and (g) the Borrower shall
have notified the Administrative Agent in writing at least three Business Days
prior to the incurrence of such Indebtedness if the proceeds thereof shall be
used in whole or in part to fund any Restricted Payment.
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
(measured as of the refinancing, renewal, or extension) that is no shorter than,
such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantee Obligation thereof or any security therefor are subordinated to the
Obligations, such Refinancing Indebtedness and any Guarantee Obligations thereof
and any security therefor remain so subordinated on terms no less favorable to
the Lenders and the other Secured Parties, (d) the obligors in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding
extension, renewal or replacement are the only obligors on such Refinancing
Indebtedness, (e) such Refinancing Indebtedness shall not be secured by any Lien
on any asset other than the assets required to secure such Refinanced
Indebtedness, (f) such Refinancing Indebtedness shall not be on terms that would
be prohibited by operation of Section 7.10 if the refinancing of such Refinanced
Indebtedness were effected by way of an amendment to the terms of the Refinanced
Indebtedness instead of by way of the issuance of Refinancing Indebtedness, and
(g) any Refinancing Indebtedness that refinances Indebtedness permitted under
Section 7.2(g) shall only constitute Permitted Refinancing Indebtedness if, in
addition to satisfying each of the conditions set forth in clauses (a) through
(f) above, such Refinancing Indebtedness also satisfies each of the conditions
set forth in the proviso to Section 7.2(g).
“Permitted Swap Agreements”: (a) Swap Agreements pursuant to which the Borrower
acquires a call or a capped call option requiring the counterparty thereto to
deliver to the Borrower shares of common stock of the Borrower, the cash value
of such shares or a combination thereof from time to time upon exercise of such
option and (b) if entered by the Borrower in connection with any Swap Agreement
described in clause (a) above, Swap Agreements pursuant to which the Borrower
issues to the counterparty thereto warrants to acquire common stock of the
Borrower, in each case under clauses (a) and (b), entered into by the Borrower
substantially concurrently with the issuance of Permitted Convertible Notes;
provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be such as are typical and customary for Swap


-30-
2125320.12125320.11

--------------------------------------------------------------------------------




Agreements of such type (as determined in good faith by the Board of Directors
of the Borrower) and (ii) in the case of clause (b) above, such Swap Agreement
would be classified as an equity instrument in accordance with EITF 00-19,
Accounting for Derivative Financial Instruments Indexed to, and Potentially
Settled in, a Company’s Own Stock, or any successor thereto (including pursuant
to the Accounting Standards Codification), and the settlement of such Swap
Agreement does not require the Borrower to make any payment in cash or cash
equivalents that would disqualify such Swap Agreement from so being classified
as an equity instrument; it being agreed that any payments or settlements in
respect of such Swap Agreements (other than delivery of common stock of the
Borrower) shall only be permitted to the extent permitted under Section 7.6.
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Platform”: is defined in Section 10.2(d)(i).
“Platform Contribution License Agreement”: the Platform Contribution License
Agreement, effective as of August 1, 2014, by and between the Borrower and
FitBit Holdings, a company organized under the laws of Ireland.
“Preferred Stock”: the preferred Capital Stock of any Loan Party.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:
(a)     pro forma effect will be given to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness) or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
(b)     pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and
(c)    pro forma effect will be given to: (i) any acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued


-31-
2125320.12125320.11

--------------------------------------------------------------------------------




operations and (iii) in the case of any calculation on a Pro Forma Basis
pursuant to the definitions of “General Transaction Conditions”, “Payment
Transaction Conditions” or “Secured Debt Transaction Conditions”, the
transaction that is subject to the General Transaction Conditions, the Payment
Transaction Conditions or the Secured Debt Transaction Conditions, respectively;
in each case of clauses (i), (ii) and (iii), that have occurred since the
beginning of the applicable period and before the Determination Date as if such
events had occurred, and, in the case of any disposition, the proceeds thereof
applied, on the first day of such period; provided that with respect to clause
(iii), the applicable period shall be the period of four consecutive fiscal
quarters ended on or prior to the Determination Date in respect of which
financial statements have been delivered prior to such Determination Date. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
such Loan Party in accordance with Regulation S-X under the Securities Act,
based upon the most recent full fiscal quarter for which the relevant financial
information is available.
“Pro Forma Financial Statements”: balance sheets, income statements and cash
flow statements prepared by the Borrower and its consolidated Subsidiaries that
give effect (as if such events had occurred on such date) to the Closing Date
and the incurrence of the Obligations, the termination of the Cash Flow Credit
Agreement and the repayment of the obligations thereunder, and the payment of
fees and expenses in connection with the foregoing, in each case prepared for
(i) the four quarters ended September 30, 2015 as if such transactions had
occurred on the last day of such period and (ii) on a quarterly basis through
the first full fiscal year after the Closing Date, as applicable, and on an
annual basis for each fiscal year thereafter through the Revolving Termination
Date, in the case of each Pro Forma Financial Statements prepared on an annual
basis, demonstrating pro forma compliance with the covenants set forth in
Section 7.1.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified Stock”: any Capital Stock that is not Disqualified Stock.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: is defined in Section 10.6(c).
“Regulation T”: Regulation T of the Board as in effect from time to time.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Regulation X”: Regulation X of the Board as in effect from time to time.


-32-
2125320.12125320.11

--------------------------------------------------------------------------------




“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Replacement Lender”: as defined in Section 2.23.
“Required Lenders”: at any time: (a) if only one Lender holds the Total
Revolving Commitments, such Lender, and (b) if more than one Lender holds the
Total Revolving Commitments, then at least two Lenders (who are not Affiliates
of one another if two such Lenders exist) who together hold more than 50% of the
Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of clause (b), the Revolving Commitments of, and the
portion of the Revolving Loans and participations in L/C Exposure and Swingline
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or the Increase Joinder pursuant to which such
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder). The amount of each Lender’s Revolving Commitment
shall be reduced on a pro rata basis in accordance with such Lender’s Revolving
Percentage upon the reduction of the Total Revolving Commitments in accordance
with the last sentence of the definition thereof.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate


-33-
2125320.12125320.11

--------------------------------------------------------------------------------




amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage
of the aggregate principal amount of Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: December 10, 2020.
“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“Sanctions”: as defined in Section 4.29.
“SAM Securities Account Control Agreement”: the Securities Account Control
Agreement, dated as of February 27, 2014, among the Borrower, the Administrative
Agent, SVB Asset Management, and U.S. Bank National Association.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.


-34-
2125320.12125320.11

--------------------------------------------------------------------------------




“Secured Debt Transaction Conditions”: with respect to any transaction subject
to the Secured Debt Transaction Conditions, that (a) no Default or Event of
Default shall have occurred and be continuing at the time of such transaction or
would result therefrom, (b) immediately after giving effect to such transaction,
the Borrower and its Subsidiaries shall have a trailing four quarter
Consolidated Leverage Ratio of not more than 2.75:1.00 and be in compliance with
the covenant set forth in Section 7.1(a) (Fixed Charge Coverage Ratio), in each
case, calculated on a Pro Forma Basis, (c) prior to and immediately after giving
effect to such transaction, the Loan Parties shall have Liquidity of at least
$35,000,000, and (d) the Borrower shall have delivered to the Administrative
Agent at least five (5) Business Days prior to the consummation of such
transaction a certificate of a Responsible Officer in form reasonably
satisfactory to the Administrative Agent stating that the Secured Debt
Transaction Conditions will be satisfied when the specified transaction is
consummated and attaching pro forma financial statements demonstrating
compliance with clause (b) above and a Liquidity Report as of the Business Day
immediately before such certificate is delivered.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Arrangers, the Lenders (including the Issuing Lender in its capacity as Issuing
Lender and any Swingline Lender in its capacity as Swingline Lender), each Bank
Services Provider (in its capacity as a provider of Bank Services), and any
Qualified Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, (c) the SAM Securities Account Control
Agreement, (d) each Deposit Account Control Agreement, (e) each Securities
Account Control Agreement, (f) all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party arising under any Loan Document, (g)
all other security documents hereinafter delivered to the Administrative Agent,
for the benefit of any Bank Services Provider or Qualified Counterparty, or any
of its applicable Affiliates granting a Lien on any property of any Person to
secure the Obligations of any Group Member arising under any Bank Services
Agreement or any Specified Swap Agreement, and (h) all financing statements,
fixture filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant to any of the foregoing.
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to Section
5.1(s), which Solvency Certificate shall be in substantially the form of Exhibit
D.


-35-
2125320.12125320.11

--------------------------------------------------------------------------------




“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any of its Subsidiaries and any Qualified Counterparty (or any Person who was a
Qualified Counterparty as of the Closing Date or as of the date such Swap
Agreement was entered into) in respect of interest rates and currencies to the
extent permitted under Section 7.13.
“Sterling” and the sign “£”: the lawful currency of the United Kingdom.
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Subordinated Indebtedness of such Loan Party or such Subsidiary,
and any renewals, modifications, or amendments thereof which are approved in
writing by the Administrative Agent.
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.


-36-
2125320.12125320.11

--------------------------------------------------------------------------------




“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Syndication Agent”: as defined in the preamble hereto.
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“TARGET”: the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system (or if such payment system ceases to be
operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


-37-
2125320.12125320.11

--------------------------------------------------------------------------------




“Total Credit Exposure”: is, as to any Lender at any time, the unused Revolving
Commitments and the Dollar Equivalent of the Revolving Extensions of Credit of
such Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$50,000,000.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. TheOn the Closing Date, the original
amount of the Total Revolving Commitments is $250,000,000. As of the First
Amendment Effective Date, the amount of the Total Revolving Commitments will be
$100,000,000. The L/C Commitment and the Swingline Commitment are each sublimits
of the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: is defined in Section 10.6(b)(i)(B).
“Transactions”: as defined in Section 5.1(b).
“Transferee”: any Eligible Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.
“USCRO”: the U.S. Copyright Office.
“USPTO”: the U.S. Patent and Trademark Office.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.


-38-
2125320.12125320.11

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (ii) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
1.3    Currency Translations.
(a)    For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon


-39-
2125320.12125320.11

--------------------------------------------------------------------------------




compliance with, or are determined by reference to, amounts stated in Dollars,
such amounts shall be deemed to refer to Dollars or the Dollar Equivalent of
such amount and any requisite currency translation shall be determined by the
Administrative Agent as set forth herein; provided that if any basket is
exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.
(b)    For purposes of all determinations of the outstanding amount of Loans and
Letters of Credit, L/C Exposure and Required Lenders (and the components of each
of them), any amount in any currency other than Dollars shall be deemed to refer
to the Dollar Equivalent thereof and any requisite currency translation shall be
determined by the Administrative Agent. For purposes of all calculations and
determinations hereunder, and all certificates delivered hereunder, all amounts
represented by such terms shall be expressed in Dollars or the Dollar Equivalent
thereof.
(c)    The Administrative Agent shall determine the Dollar Equivalent of any
amount when required or permitted hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
re-determine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Borrower or any Lender, including without
limitation, the Dollar Equivalent of any Loan made or issued in an Agreed
Currency other than Dollars or any Foreign Currency Letter of Credit.
(d)    The Administrative Agent may set up appropriate rounding-off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollars, whole Euros, whole Sterling or whole cents or other subunits
of an Agreed Currency to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
units of the applicable Agreed Currency or in whole subunits of the applicable
Agreed Currency, as may be necessary or appropriate.
SECTION 2    
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
2.1    [Reserved.]
2.2    [Reserved.]
2.3    [Reserved.]
2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
Dollar Equivalent of each of the aggregate outstanding amount of any Revolving
Loans, any Swingline Loans, the aggregate undrawn amount of all outstanding
Letters of Credit, and the aggregate amount of all L/C


-40-
2125320.12125320.11

--------------------------------------------------------------------------------




Disbursements that have not yet been reimbursed or converted into Revolving
Loans, incurred on behalf of the Borrower and owing to such Lender, does not
exceed the amount of such Lender’s Revolving Commitment. In addition, (i) the
amount of the Total Revolving Extensions of Credit outstanding at such time
shall not exceed the Total Revolving Commitments in effect at such time and (ii)
the Dollar Equivalent of all Revolving Loans funded in Foreign Currencies and
the aggregate L/C Exposure with respect to Foreign Currency Letters of Credit
shall not exceed the Foreign Currency Sublimit. During the Revolving Commitment
Period the Borrower may use the Revolving Commitments by borrowing, prepaying
the Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.5 and 2.13.
Notwithstanding anything to the contrary contained herein, during the existence
of an Event of Default, no Revolving Loan may be borrowed as, converted to or
continued as a Eurocurrency Loan.
(b)    The Borrower shall repay all outstanding Revolving Loans (including all
Overadvances) on the Revolving Termination Date.
(c)    All Revolving Loans shall be made only in Dollars or other Agreed
Currencies.
(d)    All Revolving Loans in Agreed Currencies other than Dollars shall be
Eurocurrency Loans.
2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurocurrency Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Pacific time, on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurocurrency Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor, (iv) if the
requested Revolving Loans are Eurocurrency Loans, the applicable Agreed
Currency, and (v) instructions for remittance of the proceeds of the applicable
Loans to be borrowed. Unless otherwise agreed by the Administrative Agent in its
sole discretion, no Revolving Loan may be made as, converted into or continued
as a Eurocurrency Loan having an Interest Period in excess of one month prior to
the date that is 30 days after the Closing Date. Each borrowing of, conversion
to or continuation of a Eurocurrency Loan shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than the Dollar Equivalent of $1,000,000, such lesser
amount). Except as provided in Sections 3.5(b) and 2.7(b), each borrowing of or
conversion to ABR Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount). Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each such borrowing available to
the Administrative Agent for the account of the Borrower at the Revolving Loan
Funding Office prior to 12:00


-41-
2125320.12125320.11

--------------------------------------------------------------------------------




P.M., Pacific time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent
or, if so specified in the Flow of Funds Agreement, the Administrative Agent
shall wire transfer all or a portion of such aggregate amounts to the Cash Flow
Agent (for application against amounts then outstanding under the Cash Flow
Credit Agreement) or retain a portion of such funds to refinance loans under the
Existing Credit Agreement, in accordance with the wire instructions specified
for such purpose in the Flow of Funds Agreement. No Revolving Loan which
constitutes a Eurocurrency Loan will be made on the Closing Date.
2.6    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic or
electronic notice (which notice must be received by the Swingline Lender not
later than 12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period), and (iii) instructions for the
remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be in an amount equal to $1,000,000 or a whole multiple of
$100,000 in excess thereof. Promptly thereafter, on the Borrowing Date specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower no later
than five (5) Business Days after the advance of such Swingline Loan.  
(b)    The Swingline Lender shall, no less frequently than weekly (or on a more
frequent basis if so determined by the Swingline Lender in its sole discretion),
on behalf of the Borrower (which hereby irrevocably directs the Swingline Lender
to act on its behalf), on one (1) Business Day’s telephonic notice given by the
Swingline Lender no later than 12:00 P.M., Pacific time, and promptly confirmed
in


-42-
2125320.12125320.11

--------------------------------------------------------------------------------




writing, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of such Swingline Loan (each a
“Refunded Swingline Loan”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Revolving Loan Funding Office
in immediately available funds, not later than 10:00 A.M., Pacific time, one (1)
Business Day after the date of such notice. The proceeds of such Revolving Loan
shall immediately be made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) immediately to pay the amount of any Refunded
Swingline Loan to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loan.
(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(f) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of the outstanding Swingline Loans that were to have been repaid with
such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower. After the
resignation of the Swingline Lender


-43-
2125320.12125320.11

--------------------------------------------------------------------------------




hereunder, the retiring Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement and the other Loan Documents with respect to Swingline Loans made
by it prior to such resignation, but shall not be required to make any
additional Swingline Loans.
2.8    Overadvances. If at any time or for any reason (a) the amount of the
Total Revolving Extensions of Credit exceeds the amount of the Total Revolving
Commitments then in effect, other than as a result of fluctuations in exchange
rates, or (b) solely as a result of fluctuations in currency exchange rates, the
Dollar Equivalent of the amount of the Total Revolving Extensions of Credit
denominated in Foreign Currencies as of the most recent Calculation Date exceeds
105% of the Foreign Currency Sublimit (in each case, any such excess, an
“Overadvance”), the Borrower shall (x) in the case of any Overadvance referenced
in clause (a) above, immediately, and (y) in the case of any Overadvance
referenced in clause (b) above, reasonably promptly following receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, pay the full amount of such Overadvance to the Administrative
Agent for application against the Revolving Extensions of Credit in accordance
with the terms hereof; provided that any such repayment of an Overadvance shall
be applied by the Administrative Agent first to repay Revolving Loans that are
ABR Loans and thereafter to Revolving Loans that are Eurocurrency Loans. Any
prepayment of any Revolving Loan that is a Eurocurrency Loan hereunder shall be
subject to Borrower’s obligation to pay any amounts owing pursuant to Section
2.21.
2.9    Fees.
(a)    Fee Letter. The Borrower agrees to pay to the Administrative Agent or the
Arrangers, as applicable, in Dollars, the fees in the amounts and on the dates
as set forth in the Fee Letter and to perform any other obligations contained
therein.
(b)    Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, in Dollars, a fee for the Borrower’s non-use of available funds
under the Revolving Facility (the “Commitment Fee”), payable quarterly in
arrears on the first day of each calendar quarter occurring after the Closing
Date prior to the Revolving Termination Date, and on the Revolving Termination
Date, in an amount equal to the Commitment Fee Rate multiplied by the average
unused portion of the Total Revolving Commitments, as reasonably determined by
the Administrative Agent. The unused portion of the Total Revolving Commitments,
for purposes of this calculation, shall equal the difference between (i) the
Total Revolving Commitments (as reduced from time to time), and (ii) the sum of
(A) the average for the period of the daily closing balance of the Revolving
Loans outstanding, (B) the aggregate undrawn amount of all Letters of Credit
outstanding at such time, and (C) the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time. For the avoidance of doubt, the outstanding amount of any Swingline Loans
shall not be counted towards or considered usage of the Total Revolving
Commitments for purposes of determining the Commitment Fee.
(c)    Fees Nonrefundable. All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.


-44-
2125320.12125320.11

--------------------------------------------------------------------------------




2.10    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.
(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or, from time to time, to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit on such date would exceed the Total
Revolving Commitments then in effect; and provided, further, that if such notice
of termination or reduction indicates that such termination or reduction is
conditioned on any financing, sale or other transaction, such notice may be
revoked if the financing, sale or other transaction is not consummated. Any such
reduction shall be in an amount equal to the Dollar Equivalent of $1,000,000, or
a whole multiple in excess thereof (or, if the then Total Revolving Commitments
are less than the Dollar Equivalent of $1,000,000, such lesser amount), and
shall reduce permanently the Total Revolving Commitments then in effect;
provided that, if in connection with any such reduction or termination of the
Total Revolving Commitments a Eurocurrency Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21. Any reduction of the Total
Revolving Commitments shall be applied to the Revolving Commitments of each
Lender according to its respective Revolving Percentage. All fees accrued until
the effective date of any termination of the Total Revolving Commitments shall
be paid on the effective date of such termination. Any such reduction in the
Total Revolving Commitments below the Foreign Currency Sublimit shall result in
a dollar-for-dollar reduction in the Foreign Currency Sublimit.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced) ; and provided, further, that if such
notice of termination or reduction indicates that such termination or reduction
is conditioned on any financing, sale or other transaction, such notice may be
revoked if the financing, sale or other transaction is not consummated. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple in
excess thereof (or, if the then Total L/C Commitments are less than $1,000,000,
such lesser amount), and shall reduce permanently the Total L/C Commitments then
in effect. Any reduction of the Total L/C Commitments shall be applied to the
L/C Commitments of each Lender according to its respective L/C Percentage. All
fees accrued until the effective date of any termination of the Total L/C
Commitments shall be paid on the effective date of such termination.
2.11    Optional Loan Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three (3) Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21;
and provided, further, that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds


-45-
2125320.12125320.11

--------------------------------------------------------------------------------




of a refinancing or is conditioned on any other financing, sale or other
transaction, such notice of prepayment may be revoked if the refinancing, other
financing, sale or other transaction is not consummated. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Revolving Loans shall
be in an aggregate principal amount of the Dollar Equivalent of $1,000,000 or a
whole multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.
2.12    Incremental Facility.
(a)    At any time during the Revolving Commitment Period, the Borrower may
request (but subject to the conditions set forth in clause (b) below) that the
Total Revolving Commitment be increased by an amount not to exceed the Available
Revolving Increase Amount (each such increase, an “Increase”). The
Administrative Agent shall invite each Lender to increase its Revolving
Commitments (it being understood that no Lender shall be obligated to increase
its Revolving Commitments) in connection with a proposed Increase. In addition,
the Borrower may seek an Increase from any other banks, financial institutions
and other institutional lenders that agree to become Lenders in connection
therewith in accordance with Section 2.12(b)(iii) (the “Additional Lenders”);
provided that any such Additional Lender must be an Eligible Assignee. Any
Increase shall be in an amount of at least $10,000,000 and integral multiples of
$5,000,000 in excess thereof. Additionally, for the avoidance of doubt, it is
understood and agreed that in no event shall the aggregate amount of the
Increases to the Total Revolving Commitments exceed $100,000,00050,000,000
during the term of the Agreement.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolving Commitments in connection therewith:
(i)    any Increase shall be on the same terms (including the pricing, and
maturity date), as applicable, as, and pursuant to documentation applicable to,
the original Revolving Facility;
(ii)    the Borrower shall have delivered an irrevocable written request for
such Increase at least ten (10) Business Days prior to the requested funding
date of such Increase;
(iii)    each Lender and Additional Lender agreeing to such Increase, the
Borrower and the Administrative Agent have signed an Increase Joinder (any
Increase Joinder may, with the consent of the Administrative Agent, the Borrower
and the Lenders agreeing to such Increase, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate to
effectuate the provisions of this Section 2.12) and the Borrower shall have
executed any Notes requested by any Lender in connection with the making of the
Increase (it being understood and agreed that, notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, an Increase Joinder
reasonably satisfactory to the Administrative Agent, and the amendments to this
Agreement effected thereby (so long as such amendments only implement the
increase permitted hereby), shall not require the consent of any Lender other
than the Lender(s) agreeing to fund such Increase);
(iv)    each of the conditions precedent set forth in Section 5.2 are satisfied;


-46-
2125320.12125320.11

--------------------------------------------------------------------------------




(v)    after giving pro forma effect to such Increase and the use of proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase, (B) the Borrower shall be in compliance
with each of the financial covenants set forth in Section 7.1 hereof (calculated
with respect to Section 7.1(a) and (b) as of the end of the most recently ended
quarter for which financial statements have been delivered prior to such
Increase as though such Increase were made on the last day of such quarterhave
Liquidity of at least $200,000,000 (plus the amount of any Increase) immediately
after giving effect to such Increase and the use of proceeds thereof, which must
include at least $100,000,000 (plus the amount of any Increase) of cash or Cash
Equivalents held by any Loan Party in Deposit Accounts or Securities Accounts
subject to Control Agreements maintained with SVB or an Affiliate thereof
(excluding cash and Cash Equivalents securing letters of credit or subject to
any Lien other than Liens permitted under Section 7.3(a) or (l)), and (C) the
Borrower shall have delivered to the Administrative Agent a Compliance
Certificatecertificate evidencing compliance with the requirements of this
clause (v), together with all reasonably detailed calculations demonstrating
such compliance;
(vi)    the Borrower shall have delivered to the Administrative Agent (A) the
relevant board resolutions or written consents of each Loan Party approving such
Increase and (B) legal opinion(s) relating to the matters described above, which
opinion(s) shall be in customary form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent; and
(vii)    in connection with such Increase, the Borrower shall pay to
Administrative Agent all fees required to be paid pursuant to the terms of the
Fee Letter.
(c)    Upon the funding of any Increase, (i) all references in this Agreement
and any other Loan Document to the Revolving Loans shall be deemed, unless the
context otherwise requires, to include such Increase advanced pursuant to this
Section 2.12 and (ii) all references in this Agreement and any other Loan
Document to the Revolving Commitment shall be deemed, unless the context
otherwise requires, to include the commitment to advance an amount equal to such
Increase pursuant to this Section 2.12.
(d)    The Revolving Loans and Revolving Commitments established pursuant to
this Section 2.12 shall constitute Revolving Loans and Revolving Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the Code
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.
2.13    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurocurrency Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurocurrency Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.17,
the Borrower may elect from time to time to convert ABR Loans to Eurocurrency
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurocurrency Loan when any


-47-
2125320.12125320.11

--------------------------------------------------------------------------------




Event of Default has occurred and is continuing. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.
(b)    Subject to Section 2.17, any Eurocurrency Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurocurrency Loan may be continued
as such when any Event of Default has occurred and is continuing; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall automatically be converted
to ABR Loans (and any such Eurocurrency Loan denominated in a Foreign Currency
shall be redenominated in Dollars at the time of such conversion) on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
2.14    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to the Dollar Equivalent of $1,000,000
or a whole multiple of the Dollar Equivalent of $100,000 in excess thereof, and
(b) no more than seven (7) Eurocurrency Tranches shall be outstanding at any one
time.
2.15    Interest Rates and Payment Dates.
(a)    Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurocurrency Base Rate determined for such day plus (ii) the Applicable Margin.
(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, (i) all outstanding Loans shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.15 plus 2.00% (the “Default Rate”)
and (ii) the Letter of Credit Fee and other amounts shall be increased by a
percentage equal to the Default Rate; provided that the Default Rate shall apply
to all outstanding Loans and the Letter of Credit Fee automatically and without
any Required Lender consent therefor upon the occurrence of any Event of Default
arising under Section 8.1(a) or (f).
(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(c) shall be payable from time to time on
demand.


-48-
2125320.12125320.11

--------------------------------------------------------------------------------




2.16    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurocurrency Base Rate. Any change
in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Base Rate shall become effective as of the opening of business on
the day on which such change becomes effective. The Administrative Agent shall
as soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).
2.17    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent or the Required Lenders (after
consultation with the Administrative Agent) shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurocurrency Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurocurrency Base Rate for such Interest Period,
or (c) the Eurocurrency Base Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, then, in any such case (a), (b) or
(c), the Administrative Agent shall promptly notify the Borrower and the
relevant Lenders thereof as soon as practicable thereafter. Any such
determination shall specify the basis for such determination and shall, in the
absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (x) any Eurocurrency Loans under the relevant Facility requested to
be made on the first day of such Interest Period shall be made as ABR Loans, (y)
any Loans under the relevant Facility that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans and (z) any outstanding Eurocurrency Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurocurrency Loans.
2.18    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Revolving Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.


-49-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    [Reserved.]
(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Revolving Loan Funding Office, in the applicable Agreed Currency and
in immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. Any
payment received by the Administrative Agent after 10:00 A.M. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. If the Borrower does
not, or is unable for any reason to, effect payment of a Loan to the Lenders in
the Agreed Currency or if the Borrower shall default in the payment when due of
any payment in such Agreed Currency, the Lenders may, at their option, require
such payment to be made to the Lenders in the Dollar Equivalent of such Agreed
Currency determined in accordance with Section 10.23. With respect to any such
amount due and payable in an Agreed Currency other than Dollars, in the event
such amount is paid in Dollars (instead of such Agreed Currency), the Borrower
shall hold the Lenders harmless from any losses, if any, that are incurred by
the Lenders arising from any change in the value of Dollars in relation to such
Agreed Currency between the date such payment became due and the date of payment
thereof (other than losses incurred by any Lender due to the gross negligence or
willful misconduct of such Lender as determined by a court of competent
jurisdiction in a final non-appealable order). Notwithstanding the foregoing
provisions of this Section, if, after the making of any Loan in any Foreign
Currency or issuance of a Foreign Currency Letter of Credit, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Loan or Foreign Currency
Letter of Credit was made or issued (the “Original Currency”) no longer exists
or the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Equivalent (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a


-50-
2125320.12125320.11

--------------------------------------------------------------------------------




corresponding amount. If such amount is not in fact made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender and the Borrower severally agree to pay to the Administrative Agent, on
demand, such corresponding amount in the applicable Agreed Currency in
immediately available funds with interest thereon, for each day from and
including the date on which such amount is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, a rate equal to the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including, without limitation, the Overnight Foreign Currency Rate in the case
of loans denominated in a Foreign Currency) and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(h)    The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.


-51-
2125320.12125320.11

--------------------------------------------------------------------------------




(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest, fees, and Overadvances then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest, fees, and
Overadvances then due to such parties, and (ii) second, toward payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five (5) Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered by or on
behalf of the Borrower from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(k) and shall in each
case notify the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (ii)
the application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation.


-52-
2125320.12125320.11

--------------------------------------------------------------------------------




(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.
2.19    Illegality; Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurocurrency Loans, or to
determine or charge interest rates based upon the Eurocurrency Base Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, or to fund any Loans in any Foreign Currency, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Loans or to convert
ABR Loans to Eurocurrency Loans or to fund any Loans in any Foreign Currency
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Loans of such Lender to ABR Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurocurrency Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof by a Governmental
Authority having jurisdiction or the compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes and (C)
Connection Income Taxes) on its Loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Base
Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;


-53-
2125320.12125320.11

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurocurrency Base Rate or of maintaining its
obligation to make such Loans (including, without limitation, pursuant to any
conversion of any Eurocurrency Loan denominated in an Agreed Currency into a
Eurocurrency Loan denominated in any other Agreed Currency), or to increase the
cost to such Lender or such other Recipient of issuing or participating in
Letters of Credit (including, without limitation, pursuant to any conversion of
any Eurocurrency Loan denominated in an Agreed Currency into a Eurocurrency Loan
denominated in any other Agreed Currency), or to reduce any amount receivable or
received by such Lender or other Recipient hereunder in respect thereof (whether
in respect of principal, interest or any other amount) (including, without
limitation, pursuant to any conversion of any Eurocurrency Loan denominated in
an Agreed Currency into a Eurocurrency Loan denominated in any other Agreed
Currency), then, in any such case, upon the request of such Lender or other
Recipient and following such Lender’s or Recipient’s delivery of a reasonably
detailed written statement to the Borrower explaining the basis for such
request, the Borrower shall promptly pay such Lender or other Recipient, as the
case may be, any additional amounts necessary to compensate such Lender or other
Recipient, as the case may be, for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, upon the request of such Lender and
following such Lender’s delivery of a reasonably detailed written statement to
the Borrower explaining the basis for such request, the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.
(e)    A reasonably detailed written certificate as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt of such certificate. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation. Notwithstanding anything to


-54-
2125320.12125320.11

--------------------------------------------------------------------------------




the contrary in this Section 2.19, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.19 for any amounts incurred more
than nine months prior to the date that such Lender notifies the Borrower of
such Lender’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 2.19
shall survive the Discharge of Obligations and the resignation of the
Administrative Agent.
2.20    Taxes.
For purposes of this Section 2.20, the term ‘Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within ten
(10) Business Days after demand therefor accompanied by a reasonably detailed
written explanation of the amount being demanded, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(including any recording and filing fees with respect thereto or resulting
therefrom and any liabilities with respect to, or resulting from, any delay in
paying such Indemnified Taxes), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a


-55-
2125320.12125320.11

--------------------------------------------------------------------------------




copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. If
any Loan Party fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),


-56-
2125320.12125320.11

--------------------------------------------------------------------------------




executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the


-57-
2125320.12125320.11

--------------------------------------------------------------------------------




applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.
2.21    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b)


-58-
2125320.12125320.11

--------------------------------------------------------------------------------




a default by the Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement, or (c) for any reason, the making of a
prepayment of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto. Such losses and expenses shall be equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure), in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any), over (ii) the amount
of interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurocurrency market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the Discharge of Obligations.
2.22    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage; provided, further that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.19(b), Section 2.19(c), Section 2.20(a) or
Section 2.20(d). The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment made at the request of the Borrower.
2.23    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such


-59-
2125320.12125320.11

--------------------------------------------------------------------------------




Affected Lender’s Loans and Revolving Commitments; or (ii) designate a
replacement lending institution (which shall be required to be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans and Revolving Commitments (the replacing Lender or lender in (i) or (ii)
being a “Replacement Lender”); provided, however, that the Borrower shall be
liable for the payment upon demand of all costs and other amounts arising under
Section 2.21 that result from the acquisition of any Affected Lender’s Loan
and/or Revolving Commitments (or any portion thereof) by a Lender or Replacement
Lender, as the case may be, on a date other than the last day of the applicable
Interest Period with respect to any Eurocurrency Loans then outstanding; and
provided, further, however, that if the Borrower elects to exercise such right
with respect to any Affected Lender under clause (a) or (b) of this Section
2.23, then the Borrower shall be obligated to replace all Affected Lenders under
such clauses. The Affected Lender replaced pursuant to this Section 2.23 shall
be required to assign and delegate, without recourse, all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Replacement Lenders that so agree to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Revolving Commitments upon
payment to such Affected Lender of an amount (in the aggregate for all
Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.
2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made


-60-
2125320.12125320.11

--------------------------------------------------------------------------------




available to the Administrative Agent by such Defaulting Lender pursuant to
Section 10.7), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lender or to the Swingline Lender hereunder; third, to be held as
Cash Collateral for the funding obligations of such Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) be held as Cash Collateral for the future funding obligations
of such Defaulting Lender of any participation in any future Letter of Credit;
sixth, to the payment of any amounts owing to any L/C Lender, the Issuing Lender
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Revolving Commitments under the applicable Facility
without giving effect to Section 2.24(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non‑Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been


-61-
2125320.12125320.11

--------------------------------------------------------------------------------




reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans and participation interests
in respect of Swingline Loans of that Lender plus the aggregate amount of that
Lender’s L/C Percentage of then outstanding Letters of Credit and (C) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time).
NoSubject to Section 10.25, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender


-62-
2125320.12125320.11

--------------------------------------------------------------------------------




will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure in respect of Letters of
Credit after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Lender or any other Lender may have against such Defaulting
Lender.
2.25    [Reserved].
2.26    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
SECTION 3    
LETTERS OF CREDIT
3.1    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall not issue any Letter of Credit if, after giving
effect to such issuance, the Dollar Equivalent of L/C Exposure would exceed
either the Total L/C Commitments or the Available Revolving Commitment at such
time. Each Letter of Credit shall (i) be denominated in Dollars or other Agreed
Currencies and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). For the avoidance of doubt, no
commercial letters of credit shall be issued by the Issuing Lender to any Person
under this Agreement.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:


-63-
2125320.12125320.11

--------------------------------------------------------------------------------




(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);
(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than the Dollar
Equivalent of $500,000;
(vii)    after giving effect to such issuance, the Dollar Equivalent of all
Revolving Loans funded in Foreign Currencies and the aggregate L/C Exposure with
respect to Foreign Currency Letters of Credit would exceed the Foreign Currency
Sublimit; or
(viii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.24(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion;
3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing


-64-
2125320.12125320.11

--------------------------------------------------------------------------------




Lender may request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three (3) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
3.3    Fees and Other Charges.
(a)    The Borrower agrees to pay in Dollars, with respect to each Existing
Letter of Credit and each outstanding Letter of Credit issued for the account of
(or at the request of) the Borrower, (i) a fronting fee of 0.125% per annum on
the daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Eurocurrency Loans multiplied by the daily amount available to be drawn under
each such Letter of Credit on the drawable amount of such Letter of Credit to
the Administrative Agent for the ratable account of the L/C Lenders (determined
in accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) such Revolving Borrower or processing of
drawings thereunder (the fees in this clause (iii), collectively, the “Issuing
Lender Fees”). The Issuing Lender Fees shall be paid when required by the
Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of Credit
Fee shall be payable quarterly in arrears on the last Business Day of March,
June, September and December of each year and on the Letter of Credit Maturity
Date (each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(c)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(d)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.


-65-
2125320.12125320.11

--------------------------------------------------------------------------------




(e)    All fees payable pursuant to this Section 3.3 shall be fully-earned on
the date paid and shall not be refundable for any reason.
3.4    L/C Participations; Existing Letters of Credit.
(a)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(b)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).
3.5    Reimbursement.
(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 A.M., Pacific time, on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 A.M., Pacific time, on the date of such L/C
Disbursement. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in the applicable Agreed Currency in
which such L/C Disbursement was made and in immediately available funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement


-66-
2125320.12125320.11

--------------------------------------------------------------------------------




and the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or


-67-
2125320.12125320.11

--------------------------------------------------------------------------------




willful misconduct of Issuing Lender or such L/C Lender (as finally determined
by a court of competent jurisdiction).
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.
3.10    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% of the Dollar
Equivalent of such L/C Exposure; provided that the portion of such amount of
Cash Collateral that is attributable to undrawn Foreign Currency Letters of
Credit or L/C Disbursements in an Agreed Currency that the Borrower is not late
in reimbursing shall be deposited in the applicable Agreed Currencies in the
actual amounts of such undrawn Foreign Currency Letters of Credit and L/C
Disbursements.
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative


-68-
2125320.12125320.11

--------------------------------------------------------------------------------




Agent, for the benefit of the Administrative Agent, the Issuing Lender and the
L/C Lenders, and agrees to maintain, a first priority security interest and Lien
in all such Cash Collateral and in all proceeds thereof, as security for the
Obligations to which such Cash Collateral may be applied pursuant to Section
3.10(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or any Issuing Lender as herein provided, or that the total amount of such
Cash Collateral is less than 105% of the applicable L/C Exposure, Fronting
Exposure and other Obligations secured thereby, the Borrower or the relevant
Lender or Defaulting Lender, as applicable, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents.
3.11    [Reserved.]
3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters


-69-
2125320.12125320.11

--------------------------------------------------------------------------------




of Credit issued by such retiring Issuing Lender) and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.
3.13    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including pursuant to
any such agreement applicable to any Existing Letter of Credit) and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.
SECTION 4    
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its Subsidiaries and
each other Loan Party, as applicable, that:
4.1    Financial Condition.
(a)    The Pro Forma Financial Statements have been prepared in good faith based
on the information available to the Borrower as of the date of delivery thereof
and assumptions believed by the Borrower to be reasonable when made and at the
time so furnished, and the pro forma balance sheet as of September 30, 2015
included therein present fairly in all material respects on a Pro Forma Basis
the estimated financial position of Borrower and its consolidated Subsidiaries
as of such date, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
(b)    The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2013 and December 31, 2014, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2015, June 30, 2015
and September 30, 2015, and the related consolidated statements of income and of
cash flows for the fiscal quarters ended on such dates, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal quarters then ended (in
each case, subject to normal year end audit adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of


-70-
2125320.12125320.11

--------------------------------------------------------------------------------




accountants and disclosed therein and subject to normal year end audit
adjustments in the case of unaudited financial statements). No Group Member has,
as of the Closing Date, any material Guarantee Obligations, material contingent
liabilities and liabilities for taxes, or any long‑term leases or unusual
forward or long‑term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph or have been incurred after the date of such
financial statements in the ordinary course of such Group Member’s business
that, in the case of material contingent liabilities, have not been disclosed to
the Lenders. During the period from December 31, 2014 to and including the date
hereof, there has been no Disposition by any Group Member of any material part
of its business or property.
4.2    No Change. Since December 31, 2014, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, and (ii) the filings referred to in Section 4.19. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5 but including any
Operating Document of any Group Member) or any material Contractual Obligation
of any Group


-71-
2125320.12125320.11

--------------------------------------------------------------------------------




Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any material
Requirement of Law or any such material Contractual Obligation (other than the
Liens created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect. The absence of
obtaining the Governmental Approvals described in Schedule 4.5 and the
violations of Requirements of Law referenced in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.
4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.
4.8    Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, in
each case to the extent material to the conduct of its business and none of such
property is subject to any Lien except as permitted by Section 7.3. No Loan
Party owns any Investment except as permitted by Section 7.8. Section 10 of the
Collateral Information Certificate sets forth a complete and accurate list of
all real property owned by each Loan Party as of the Closing Date, if any.
Section 11 of the Collateral Information Certificate sets forth a complete and
accurate list of all leases of real property under which any Loan Party is the
lessee as of the Closing Date.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted in all material respects; provided that no representation is made in
this sentence regarding infringement of rights of other Persons (which
representation is the subject of the third sentence of this Section 4.9). No
claim has been asserted and is pending by any Person challenging or questioning
any Group Member’s use of any Intellectual Property or the validity or
effectiveness of any such Group Member’s Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, unless such claim could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Loan Parties, the use of Intellectual Property by each Group Member, and the
conduct of such Group Member’s business, as currently conducted, does not
infringe on or otherwise violate the rights of any Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect,
and there are no claims pending or, to the knowledge of the Borrower, threatened
to such effect unless such claim could not reasonably be expected to have a
Material Adverse Effect.
4.10    Taxes. Each Group Member has filed or caused to be filed all Federal,
and all material state and other tax returns that are required to be filed and
has paid all material taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the


-72-
2125320.12125320.11

--------------------------------------------------------------------------------




amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with,
and to the extent required by, GAAP have been provided on the books of the
relevant Group Member); no tax Lien has been filed (other than Liens permitted
by Section 7.3(c)), and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge that is not
being contested in good faith by appropriate proceedings.
4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.13    ERISA.
(a)    Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
(b)    no ERISA Event has occurred or is reasonably expected to occur;
(c)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;
(d)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;
(e)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;
(f)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of


-73-
2125320.12125320.11

--------------------------------------------------------------------------------




Section 406 of ERISA or in connection with which taxes could be imposed pursuant
to Section 4975(c)(1)(A)-(D) of the Code;
(g)    all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and
(h)    (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans.
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X), including the Federal Power Act,
that may limit its ability to incur Indebtedness or that may otherwise render
all or any portion of the Obligations unenforceable.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of the Borrower and each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as may be created by the Loan Documents.
4.16    Use of Proceeds. The proceeds of the Revolving Loans shall be used to
refinance the obligations of the Borrower outstanding under the Cash Flow Credit
Agreement, to finance Permitted Acquisitions, to pay related fees and expenses
and for general corporate purposes. All or a portion of the proceeds of the
Swingline Loans and the Letters of Credit shall be used for general corporate
purposes.
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    Except as disclosed on Schedule 4.17, to the knowledge of the Group
Members, the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;
(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with


-74-
2125320.12125320.11

--------------------------------------------------------------------------------




Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;
(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability under Environmental Laws;
(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, Etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent, the Arrangers or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, when taken as a whole, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein, in the light of the circumstances under which they were made,
not misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.


-75-
2125320.12125320.11

--------------------------------------------------------------------------------




4.19    Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3 which are non-consensual
permitted Liens, permitted purchase money Liens, or the interests of lessors
under capital leases). As of the Closing Date, no Loan Party that is a limited
liability company or partnership has any Capital Stock that is a not
Certificated Security.
(b)    Any Mortgages delivered after the Closing Date pursuant to Section 6.12
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.3 which are non-consensual permitted Liens, permitted
purchase money Liens, or the interests of lessors under capital leases).
4.20    Solvency; Fraudulent Transfer. The Loan Parties are, and after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, Solvent. No transfer of property is being made
by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Loan Party.
4.21    Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.
4.22    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
4.23    [Reserved.]


-76-
2125320.12125320.11

--------------------------------------------------------------------------------




4.24    Insurance. Each Group Member maintains insurance as required pursuant to
Section 5.2 of the Guarantee and Collateral Agreement.
4.25    [Reserved].
4.26    [Reserved].
4.27    Capitalization. Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of the Borrower’s consolidated Subsidiaries, and the amount of
Capital Stock held by each such owner, as of the Closing Date.
4.28    Patriot Act; Anti-Corruption. To the extent applicable, each Loan Party
is in compliance with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Patriot Act or the
Bribery Act 2012. No part of the proceeds of the loans made hereunder will be
used by any Loan Party or any of their Affiliates, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (“FCPA”). Each Group Member is in compliance
in all material respects with FCPA and other applicable anti-corruption laws and
will maintain in effect policies and procedures designed to promote compliance
by the Group Members and their respective directors, officers, employees and
agents with FCPA and any other anti-corruption laws.
4.29    OFAC. No Loan Party nor any Subsidiary thereof is, and, to the knowledge
of the Borrower, no director, officer, employee or controlled Affiliate of any
Loan Party or any Subsidiary thereof is, a Person that is, or is owned or
controlled by Persons that are: (i) the subject of any sanctions administered or
enforced by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or Her Majesty’s Treasury or Hong Kong Monetary
Authority (collectively, “Sanctions”), or (ii) organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
(currently, Cuba, Iran, North Korea, Sudan, the Crimean region of the Ukraine,
and Syria).
SECTION 5    
CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent and each Arranger:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;


-77-
2125320.12125320.11

--------------------------------------------------------------------------------




(ii)    the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;
(iii)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(iv)    if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;
(v)    the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;
(vi)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and
(vii)    the Flow of Funds Agreement, certified by the Borrower.
(b)    Access Agreements. Each Loan Party shall have used commercially
reasonable efforts to obtain a landlord’s agreement from (i) the lessor of its
headquarters location and (ii) from the lessor of any other location in the
United States where Collateral is stored or located with a fair market value in
excess of $10,000,000, which agreement shall contain a waiver or subordination
of all Liens or claims that the landlord may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent.
(c)    Financial Statements. The Administrative Agent shall have received the
Pro Forma Financial Statements.
(d)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the other transactions contemplated hereby, shall
have been obtained and be in full force and effect. The absence of obtaining the
Governmental Approvals described in Schedule 4.4 shall not have an adverse
effect on any rights of the Lenders or the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations.
(e)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the secretary, managing member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party, (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a long
form good standing certificate for each Loan Party certified as of a recent date
by the appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued


-78-
2125320.12125320.11

--------------------------------------------------------------------------------




by each jurisdiction in which the failure of the applicable Loan Party to be so
qualified could reasonably be expected to result in a Material Adverse Effect.
(f)    Responsible Officer’s Certificates.
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer or other authorized officer of each Loan Party, dated as of
the Closing Date, in form and substance reasonably satisfactory to it, either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is party,
and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2014, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(g)    Patriot Act, Etc. Each Lender shall have received, prior to the Closing
Date, all documentation and other information required by Governmental
Authorities, including OFAC, under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and Bank
Secrecy Act requirements, and evidence of compliance by the Loan Parties with
all laws, rules, and regulations of any jurisdiction applicable to the Loan
Parties concerning or relating to bribery or corruption and economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (i) the U.S. government, including those administered by OFAC or
the U.S. Department of State, and (ii) the United Nations Security Council, in
each case, with results reasonably satisfactory to the Lenders.
(h)    Due Diligence Investigation. The Administrative Agent and the Lenders
shall have completed a due diligence investigation of the Borrower and its
Subsidiaries in scope, and with results, satisfactory to the Administrative
Agent and the Lenders and shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as it shall
have requested. No changes or developments shall have occurred, and no new or
additional information shall have been received or discovered by the
Administrative Agent or the Lenders, regarding the Borrower and its Subsidiaries
or the transactions contemplated hereby after the date such due diligence
investigation has been completed that (A) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or (B)
purports to adversely affect the Facilities or any other aspect of the
transactions contemplated hereby, and nothing shall have come to the attention
of the Administrative Agent or any Lender to lead them to believe that (x) the
Information Materials (as defined in the Engagement Letter) were or have become
misleading, incorrect or incomplete in any material respect, or (y) the
transactions contemplated hereby will have a Material Adverse Effect.
(i)    [Reserved.]


-79-
2125320.12125320.11

--------------------------------------------------------------------------------




(j)    Cash Flow Credit Agreement, Etc. The Borrower shall have provided notice
to the Cash Flow Agent (in accordance with the terms of the Cash Flow Credit
Agreement) of its intent to pay all obligations of the Group Members outstanding
under the Cash Flow Credit Agreement on the Closing Date, (B) the Administrative
Agent shall have received the Payoff Letter executed by the Cash Flow Agent and
the Borrower, (C) all obligations of the Group Members in respect of the Cash
Flow Credit Agreement shall, substantially contemporaneously with the funding of
certain Loan proceeds on the Closing Date directly to the Cash Flow Agent as
contemplated by Sections 2.2 and 2.5 and the Flow of Funds Agreement, have been
paid in full, (D) the Administrative Agent shall be satisfied that all actions
necessary to terminate the agreements evidencing the obligations of the Group
Members in respect of the Cash Flow Credit Agreement and the Liens of the Cash
Flow Agent in the assets of the Group Members securing obligations under the
Cash Flow Credit Agreement shall have been, or substantially contemporaneously
with the Closing Date, shall be, taken, and (E) the Administrative Agent shall
have received such other documents and information related to the Cash Flow
Credit Agreement and the refinancing thereof as it may request.
(k)    Collateral Matters.
(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized and intellectual property searches with the USCRO
and USPTO, and such searches shall reveal no liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 or Liens to be discharged
on or prior to the Closing Date.
(ii)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received original versions of (A) the certificates representing the
shares of Capital Stock (to the extent constituting Certificated Securities)
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (B) each promissory note (if any)
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(iii)    Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Deposit Account Control Agreements,
Securities Account Control Agreements, and landlord access agreements; it being
agreed that prior to the Closing Date, the Borrower shall only be required to
have used commercially reasonable efforts to obtain such landlord access
agreements from its corporate headquarters and any other location in the United
States where Collateral with a value in excess of $10,000,000 is maintained on
the Closing Date) required by the Loan Documents or under law or reasonably
requested by the Administrative Agent to be filed, executed, registered or
recorded to create in favor of the Administrative Agent (for the ratable benefit
of the Secured Parties), a perfected Lien on the Collateral described therein,
prior and superior in right and priority to any Lien in the Collateral held by
any other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall have been executed (if applicable) and delivered to the
Administrative Agent in proper form for filing, registration or recordation.
(l)    Insurance. (i) Subject to Section 5.3, the Administrative Agent shall
have received insurance certificates satisfying the requirements of Section 6.6
hereof and Section 5.2(b) of the Guaranty and Collateral Agreement, together
with evidence reasonably satisfactory to the Administrative Agent that


-80-
2125320.12125320.11

--------------------------------------------------------------------------------




the insurance policies of each Loan Party have been endorsed for the purpose of
naming the Administrative Agent (for the ratable benefit of the Secured Parties)
as an “additional insured” or “lender loss payee”, as applicable, with respect
to such insurance policies, and (ii) to the extent that the Loan Parties
maintain a domestic and a foreign receivables insurance policy issued by EULER
American Credit Indemnity, the Administrative Agent shall have been named as
beneficiary or have been assigned rights to such claims, in each case of clauses
(i) and (ii), in form and substance reasonably satisfactory to the
Administrative Agent.
(m)    Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel to the Administrative Agent and each
Arranger) for payment at least two Business Days before the Closing Date. All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the Flow of Funds Agreement.
(n)    Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Fenwick & West LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent. Such legal
opinion shall cover such matters incident to the transactions contemplated by
this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require.
(o)    Borrowing Notice. The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.5.
(p)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.
(q)    No Material Adverse Effect. There shall not have occurred since December
31, 2014 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
(r)    No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to be determined
adversely to any Group Member which, if so determined, could reasonably be
expected to have a Material Adverse Effect.
(s)    Consistency. The final terms and conditions of each aspect of the
Transaction, including, without limitation, all tax aspects thereof, shall be
(i) as described in the Engagement Letter, and otherwise consistent with the
description thereof provided to Administrative Agent in writing or (ii)
otherwise reasonably satisfactory to Administrative Agent and the Lenders.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent


-81-
2125320.12125320.11

--------------------------------------------------------------------------------




responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying such
Lender’s objection thereto and either such objection shall not have been
withdrawn by notice to the Administrative Agent to that effect on or prior to
the Closing Date or, if any extension of credit on the Closing Date has been
requested, such Lender shall not have made available to the Administrative Agent
on or prior to the Closing Date such Lender’s Revolving Percentage of such
requested extension of credit.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.13(a)
and any continuation of Loans pursuant to Section 2.13(b)) is subject to the
satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
(b)    [Reserved].Liquidity. The Administrative Agent shall have received (for
distribution to each Lender) a Liquidity Report as of the Business Day
immediately preceding the requested date of such credit extension, and
immediately before and immediately after giving effect to such credit extension,
Liquidity shall be at least $200,000,000 (plus the amount of any Increase),
which must include at least $100,000,000 (plus the amount of any Increase) of
cash or Cash Equivalents held by any Loan Party in Deposit Accounts or
Securities Accounts subject to Control Agreements maintained with SVB or an
Affiliate thereof (excluding cash and Cash Equivalents securing letters of
credit or subject to any Lien other than Liens permitted under Section 7.3(a) or
(l)).
(c)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 and Section 3.1
shall be complied with.
(d)    Notices of Borrowing; Other Documentation. The Administrative Agent shall
have received a Notice of Borrowing (and with respect to requested Letters of
Credit, all documentation required by Section 3.2) in connection with any such
request for extension of credit which complies with the requirements hereof.
(e)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (excluding any Revolving Loan Conversion, any conversion of Loans
pursuant to Section 2.13(a) and any continuation of Loans pursuant to Section
2.13(b)) shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit or Revolving Loan Conversion, as
applicable, that the conditions contained in this Section 5.2 have been
satisfied.


-82-
2125320.12125320.11

--------------------------------------------------------------------------------




5.3    Post-Closing Conditions Subsequent.


(a)    Within 15 Business Days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
to be delivered to the Administrative Agent the insurance certificates and
endorsements required to be delivered to the Administrative Agent pursuant to
Section 5.1(l).
(b)    Within 15 Business Days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
to be delivered to the Administrative Agent an executed Bank Depositor Agreement
in the form provided by the Administrative Agent to the Borrower.
SECTION 6    
AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall and, where applicable, shall cause each of its
Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a copy of the audited consolidated and consolidating
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated and consolidating
statements of income and of cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous year, together with
an unqualified opinion by PricewaterhouseCoopers or other independent certified
public accountants of nationally recognized standing and reasonably acceptable
to the Administrative Agent;
(b)    [reserved]; and
(c)    as soon as available, but in any event not later than 45 days after the
end of each fiscal quarter occurring during each fiscal year of the Borrower
(or, if earlier, 15 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer of the Borrower as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.


-83-
2125320.12125320.11

--------------------------------------------------------------------------------




The obligations in paragraphs (a) and (b) of this Section 6.1 shall be deemed
satisfied with either (i) the delivery of financial statements of the Borrower
or (ii) the filing of Form 10-K or 10-Q, as applicable, with the SEC by the
Borrower, as applicable, in each case with respect to the financial information
described above.
6.2    Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender (or, in the case of clause (l), to the
relevant Lender):
(a)    [reserved];on the first Business Day of each month, a Liquidity Report as
of the last Business Day of the most recently ended month;
(b)    (i) concurrently with the delivery of any financial statements pursuant
to Section 6.1(a),6.1, a certificate of a Responsible Officer in the form of
Exhibit B-2 stating that, to the best of such Responsible Officer’s knowledge,
each Loan Party during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) concurrently with the delivery of any financial statements
pursuant to Section 6.1(c), (x) a Compliance Certificate containing all
information and calculations necessary for determining compliance by each Group
Member with the provisions of this Agreement referred to therein as of the last
day of the fiscal quarter of the Borrower, as the case may be, and (y) to the
extent not previously disclosed to the Administrative Agent, a description of
any change in the jurisdiction of organization of any Loan Party since the date
of the most recent report delivered pursuant to this clause (yii) (or, in the
case of the first such report so delivered, since the Closing Date);
(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for such
immediately subsequent fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of each fiscal quarter
of such fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto, projected Available Revolving
Commitment and covenant compliance for each fiscal quarter period of such fiscal
year), and, as soon as available, significant revisions, if any, of such budget
and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized that Projections
are not to be viewed as fact and that actual results during the period or
periods covered by such Projections may differ from the projected results set
forth therein by a material amount;
(d)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);


-84-
2125320.12125320.11

--------------------------------------------------------------------------------




(e)    within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto (provided that the
obligations in this paragraph (e) shall be deemed satisfied and the information
required hereby shall be deemed delivered if such information is available on
the website of the SEC at htpp://www.sec.gov);
(f)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law and, in each case,
that could reasonably be expected to have a Material Adverse Effect;
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), current evidence of insurance coverage required to be maintained
pursuant to Section 6.6 and the terms of the Guarantee and Collateral Agreement,
together with any supplemental reports with respect thereto which the
Administrative Agent may reasonably request;
(h)    promptly after any request therefor, such additional financial and other
information as the Administrative Agent or any Lender may from time to time
reasonably request.
6.3    [Reserved].
6.4    Payment of Obligations; Taxes.
(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material Other Taxes imposed by law on an applicable Loan
Party) of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
(b)    File or cause to be filed all Federal tax returns, and all material state
and other material tax returns, that are required to be filed.
6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with each Governmental Approval, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. Without limiting the


-85-
2125320.12125320.11

--------------------------------------------------------------------------------




generality of the foregoing, the Borrower shall, and shall cause each of its
ERISA Affiliates to: (1) maintain each Pension Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code or other
Federal or state law; (2) cause each Pension Plan to maintain its qualified
status under Section 401(a) of the Code; (3) make all required contributions to
any Pension Plan; (4) not become a party to any Multiemployer Plan; (5) ensure
that all liabilities under each Pension Plan are either (x) funded to at least
the minimum level required by law or, if higher, to the level required by the
terms governing such Pension Plan; (y) insured with a reputable insurance
company; or (z) provided for or recognized in the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto;
and (6) ensure that the contributions or premium payments to or in respect of
each Pension Plan are and continue to be promptly paid at no less than the rates
required under the rules of such Pension Plan and in accordance with the most
recent actuarial advice received in relation to such Pension Plan and applicable
law.
6.6    Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property (and also with respect to its foreign
receivables) in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
6.7    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers, directors and
employees of the Group Members and with their independent certified public
accountants. Unless a Default or an Event of Default has occurred and is
continuing (in which case such visits and inspections shall occur as often as
the Administrative Agent shall reasonably determine is necessary and shall be at
the expense of Borrower), Borrower shall not be obligated to reimburse the
Administrative Agent and the Lenders for visits and inspections that occur more
frequently than once per calendar year.
6.8    Notices. Give prompt written notice to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that could reasonably be expected to have a Material Adverse
Effect; and (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, in
each case after a Responsible Officer first has knowledge thereof;
(c)    any litigation or proceeding affecting any Group Member that (i) would
reasonably be expected to have a Material Adverse Effect or (ii) relates to any
Loan Document, in each case after a Responsible Officer first has knowledge
thereof;


-86-
2125320.12125320.11

--------------------------------------------------------------------------------




(d)    (i) promptly after a Responsible Officer first has knowledge of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $100,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and
(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and
(iii)     promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $100,000 of any Loan Party or any of its respective ERISA
Affiliates;
(e)    [reserved];
(f)    any material change in accounting policies or financial reporting
practices by any Loan Party; and
(g)    [reserved];
(h)    [reserved]; and
(i)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect after a Responsible Officer first has knowledge
thereof.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
6.9    Environmental Laws.
(a)    Comply in all material respects with, and use reasonable commercial
efforts to bring about compliance in all respects by all tenants and subtenants,
if any, with, all applicable Environmental Laws, and obtain and comply in all
respects with and maintain, and use reasonable commercial efforts to bring about
that all tenants and subtenants obtain and comply in all respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.


-87-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.
6.10    [Reserved].
6.11    [Reserved].
6.12    Additional Collateral, Etc.
(a)    With respect to any property (other than Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below, and (y) any property subject to a Lien
expressly permitted by Section 7.3(d)) as to which the Administrative Agent, for
the ratable benefit of the Secured Parties, does not have a perfected Lien,
promptly (and in any event within ten Business Days (as such time period may be
extended by the Administrative Agent in its sole discretion)) (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent may
reasonably deem necessary or advisable to evidence that such Loan Party is a
Guarantor and to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable in the opinion of the Administrative Agent to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority (except as expressly permitted by Section
7.3) security interest and Lien in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly (and in any event within
90 days after the acquisition thereof (as such time period may be extended by
the Administrative Agent in its sole discretion)), to the extent requested by
the Administrative Agent or the Required Lenders, (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. In connection with the foregoing, no later than ten (10) days prior to
the date on which a Mortgage is executed and delivered pursuant to this Section
6.12 (or such later time as may be agreed by the Administrative Agent in its
sole discretion but in any event not later than three (3) days prior to the date
on which a Mortgage is executed and delivered pursuant to this Section 6.12), in
order to comply with the Flood Laws, the Administrative Agent shall have
received the following documents: (A) a completed standard “life of loan” flood
hazard determination form, (B) if the improvement(s) to the applicable improved
real property is located in a special flood hazard area, a notification


-88-
2125320.12125320.11

--------------------------------------------------------------------------------




to the applicable Loan Party (“Loan Party Notice”) and (if applicable)
notification to the applicable Loan Party that flood insurance coverage under
the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
applicable Loan Party’s receipt of the Loan Party Notice (e.g., countersigned
Loan Party Notice, return receipt of certified U.S. Mail, or overnight
delivery), and (D) if the Loan Party Notice is required to be given and, to the
extent flood insurance is required by any applicable Requirement of Law or any
Lenders’ written regulatory or compliance procedures and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the applicable Loan Party’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Administrative Agent.
(c)    With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary or Immaterial Subsidiary) created or acquired after
the Closing Date by any Loan Party (including pursuant to a Permitted
Acquisition), promptly (and in any event within ten Business Days (as such time
period may be extended by the Administrative Agent in its sole discretion)) (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the ratable benefit of the
Secured Parties, a perfected first priority security interest and Lien in the
Capital Stock of such new Subsidiary that is owned directly or indirectly by
such Loan Party, (ii) deliver to the Administrative Agent such documents and
instruments as may be reasonably required to grant, perfect, protect and ensure
the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Guarantee and Collateral Agreement, (B) to take such actions as are
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent for the ratable benefit of the Secured Parties a
perfected security interest and Lien in the Collateral described in the
Guarantee and Collateral Agreement, with respect to such Subsidiary, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(d)    With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party (and the Capital Stock of which is held
by a Loan Party), promptly (and in any event within ten Business Days (as such
time period may be extended by the Administrative Agent in its sole discretion))
(i) execute and deliver to the Administrative Agent such pledge agreements or
amendments to the Guarantee and Collateral Agreement, as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest and Lien in the Capital Stock of such new Excluded Foreign Subsidiary
that is owned by any such Loan Party (provided that in no event shall (y) more
than 66% of the total outstanding voting Capital Stock of any such new Excluded
Foreign Subsidiary that is owned by such Loan Party be required to be so pledged
and (z) more than 100% of the non-voting Capital Stock of any such Excluded


-89-
2125320.12125320.11

--------------------------------------------------------------------------------




Foreign Subsidiary that is owned by such Loan Party be required to be pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
(e)    Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from (i) the lessor of its
headquarters location and (ii) to the extent requested by the Administrative
Agent, from the lessor of or the bailee related to any other location in the
United States where Collateral is stored or located with a fair market value in
excess of $10,000,000, which agreement or letter, in any such case, shall
contain a waiver or subordination of all Liens or claims that the landlord or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to the Administrative Agent.
6.13    [Reserved.]
6.14    Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing
by any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date.
6.15    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.
6.16    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.
6.17    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
SECTION 7    
NEGATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:
7.1    Financial Condition Covenants.Financial Condition Covenant.
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 1.15:1.00.


-90-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed 3.00:1.00.
Permit Liquidity, as tested on May 31, 2017 and the last Business Day of each
month thereafter, to be less than $200,000,000 (plus the amount of any
Increase), which must include at least $100,000,000 (plus the amount of any
Increase) of cash or Cash Equivalents held by any Loan Party in Deposit Accounts
or Securities Accounts subject to Control Agreements maintained with SVB or an
Affiliate thereof (excluding cash and Cash Equivalents securing letters of
credit or subject to any Lien other than Liens permitted under Section 7.3(a) or
(l)).
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule
7.2(b);
(c)    unsecured Indebtedness so long as the General Transaction Conditions have
been satisfied; provided that (i) if such Indebtedness is an obligation
(directly or indirectly) of, or otherwise recourse to, any Group Member (other
than a Foreign Subsidiary) that is not a Loan Party, the Secured Debt
Transactions Conditions must be satisfied, and (ii) for unsecured Indebtedness
incurred under this clause (c) in excess of the aggregate principal amount of
$75,000,000, (x) the terms of such Indebtedness do not provide for any maturity,
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Revolving Termination Date (other than offers to repurchase upon a change of
control, “fundamental change”, asset sale or event of loss, delisting of common
stock (in the case of convertible debt), or similar events, customary
acceleration rights after or upon an event of default, and amortization (in the
case of term debt) not to exceed 10% of the original principal amount thereof
per annum), and (y) the Borrower shall have delivered to the Administrative
Agent at least three (3) Business Days prior to the incurrence of such
Indebtedness a certificate of a Responsible Officer in form reasonably
satisfactory to the Administrative Agent stating that each of the conditions set
forth in clause (ii) of this proviso will be satisfied when such Indebtedness is
incurred; as long as no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, (i)
Permitted Convertible Notes and (ii) other unsecured Indebtedness in an
aggregate amount not to exceed $25,000,000 at any time outstanding;
(d)    Indebtedness with respect to corporate credit cards, merchant services
and arrangements, surety bonds and similar obligations incurred in the ordinary
course of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under Section 7.3(b) and (d);
(g)    secured Indebtedness in an aggregate amount not to exceed
$250,000,00025,000,000 at any time outstanding so long as the Secured Debt
Transaction Conditions have been satisfiedthat is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent so long
as no Default of Event of Default shall have occurred and be continuing or would
result from the incurrence of such Indebtedness; provided that: (i) the terms of
such Indebtedness do not provide for any


-91-
2125320.12125320.11

--------------------------------------------------------------------------------




maturity, scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Revolving Termination Date (other than customary offers to
repurchase upon a change of control, asset sale or event of loss, customary
acceleration rights after an event of default, and amortization (in the case of
term debt) not to exceed 10% of the original principal amount thereof per
annum), (ii) the covenants, events of default, guarantees, collateral and other
terms of such Indebtedness, when taken as a whole (other than interest rate and
redemption premiums), are either (A) customary for similar Indebtedness in light
of the then-prevailing market conditions (as determined in good faith by the
Board of Directors of the Borrower), provided that, for secured Indebtedness
incurred under this clause (g) in excess of the aggregate principal amount of
$35,000,000,, any covenants that require maintenance of specified financial
ratios or minimum levels of financial measures applicable to such Indebtedness
that are more restrictive than those contained in this Agreement and the other
Loan Documents shall be automatically deemed to be incorporated in this
Agreement and the other Loan Documents, as applicable, mutatis mutandis, or (B)
not more restrictive than the terms of this Agreement and the other Loan
Documents and the rights and remedies of the Administrative Agent and other
Secured Parties hereunder and thereunder (except for those applicable only to
periods after the Revolving Termination Date (as of the Closing Date)), (iii)
such Indebtedness is subject to an intercreditor agreement that is reasonably
satisfactory to the Administrative Agent and that is entered into between the
Administrative Agent, the holder of such Indebtedness, and the Loan Parties, and
(iv) the Borrower shall have delivered to the Administrative Agent at least
three (3) Business Days prior to the incurrence of such Indebtedness a
certificate of a Responsible Officer in form reasonably satisfactory to the
Administrative Agent stating that each of the conditions set forth in this
proviso will be satisfied when such Indebtedness is incurred;
(h)    Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced below) existing at the time such Person is
merged with or into a Loan Party or a Subsidiary or becomes a Subsidiary;
provided that (i) such Indebtedness was not, in any case, incurred by such other
Person in connection with, or in contemplation of, such merger or acquisition,
(ii) such merger or acquisition constitutes a Permitted Acquisition, and (iii)
with respect to any such Person who becomes a Subsidiary, (A) such Subsidiary is
the only obligor in respect of such Indebtedness, and (B) to the extent such
Indebtedness is permitted to be secured hereunder, only the assets of such
Subsidiary secure such Indebtedness;
(i)    Indebtedness in the form of purchase price adjustments, earn-outs,
deferred compensation, or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or other Investment permitted by Section 7.8
(and, in the case of deferred compensation representing, or in substance
representing, consideration or a portion of the purchase price in connection
with such Permitted Acquisitions or such Investment) (collectively, “Deferred
Payment Obligations”), the amount of which shall be deemed to be the amount
required to be accrued as a liability in accordance with GAAP;
(j)    Indebtedness consisting of loans permitted by Section 7.8(l) and (m);
(k)    Indebtedness of any Foreign Subsidiary under which the maximum aggregate
amount of commitments or financial accommodations to be provided for all Foreign
Subsidiaries would not exceed (i) $37,500,00035,000,000 or (ii) such additional
amount in excess thereof to the extent such Indebtedness is unsecured and the
General Transaction Conditions are satisfied, and in each case Guarantees
thereof by the Borrower or any of its Subsidiaries;so long as, with respect to
Indebtedness incurred pursuant


-92-
2125320.12125320.11

--------------------------------------------------------------------------------




to this clause (ii), no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness, and the
aggregate amount of such Indebtedness shall not exceed $50,000,000.
(l)    Indebtedness consisting of Swap Agreements permitted by Section 7.13;
(m)    Guarantees (i) by the Borrower or any other Loan Party of any
Indebtedness of the Borrower or any other Loan Party permitted under this
Section 7.1,7.2, (ii) by the Borrower or any Loan Party of Indebtedness
otherwise permitted under this Section 7.17.2 of any Subsidiary that is not a
Loan Party; provided that any such Guarantee pursuant to this clause (m)(ii))
shall be treated as an Investment in such Subsidiary that is not a Loan Party
for purposes of Section 7.8, and (iii) by any Subsidiary that is not a Loan
Party of any of Indebtedness otherwise permitted under this Section 7.17.2;
(n)    Intercompany Indebtedness of the Borrower and its Subsidiaries to the
extent permitted by Section 7.8(f); and
(o)    Permitted Refinancing Indebtedness with respect to Indebtedness permitted
under clauses (b), (c), (f), (g), (h) and (k) above.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens created pursuant to the Security Documents;
(b)    Liens in existence on the date hereof listed on Schedule 7.3(b); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(l);
(c)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not yet delinquent or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its books and, with respect to
this clause (ii), which do not have priority over the Liens created pursuant to
the Security Documents, provided that no notice of any such Lien described in
this clause (c) has been filed or recorded under the Code;
(d)    so long as the Secured Debt Transactions Conditions have been satisfied,
purchase money Liens (including Liens under capital leases) securing purchase
money obligations owed to a third-party seller on Equipment and related software
acquired by the Borrower incurred for financing the acquisition of the Equipment
and related software in an aggregate amount not to exceed $10,000,000;
(e)    Liens arising from precautionary UCC financing statements filed under any
lease permitted by this Agreement;
(f)    Liens of carriers, warehousemen, mechanics, landlord, suppliers, or other
Persons that are possessory in nature arising in the ordinary course of business
so long as such Liens attach only to goods and which are not delinquent or
remain payable without penalty or which are being contested in good


-93-
2125320.12125320.11

--------------------------------------------------------------------------------




faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(g)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(h)    Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in clauses (a) through (c) or (q), but
any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase;
(i)    leases or subleases of real property granted in the ordinary course of
the Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of the Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting the Administrative
Agent, on behalf of the Secured Parties, a Lien therein;
(j)    (A) non-exclusive licenses of Intellectual Property granted to third
parties by the Borrower or any of its Subsidiaries in the ordinary course of
business or pursuant to the Platform Contribution License Agreement, and (B)
licenses of Intellectual Property that could not result in a legal transfer of
title of the licensed property that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States; provided that any such license
pursuant to this clause (j), (x) permits the use by (or license to) the
Administrative Agent of the Intellectual Property covered thereby to permit the
Administrative Agent, on a royalty free basis, to possess, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, convey,
transfer or grant options to purchase, any Collateral, and (y) does not
interfere in any material respect with the ordinary conduct of business of any
Group Member;
(k)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Section 8.1(h) or (j)
of this Agreement;
(l)    Liens in favor of other financial institutions arising in connection with
the Borrower’s deposit and/or securities accounts held at such institutions
solely to the extent incurred in connection with the maintenance of such Deposit
Accounts in the ordinary course of business, provided that the Administrative
Agent, on behalf of the Secured Parties, has a perfected security interest in
the amounts held in such deposit and/or securities accounts pursuant to the
terms of a Control Agreement;
(m)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
ordinary course of business;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods manufactured for Borrower or its Subsidiaries overseas in the ordinary
course of business;


-94-
2125320.12125320.11

--------------------------------------------------------------------------------




(o)    Liens consisting of deposits to secure real property lease obligations as
a lessee incurred by the Borrower in the ordinary course of business;
(p)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(q)    Liens securing Indebtedness permitted by Section 7.2(g); and
(r)    Liens securing Indebtedness permitted by Section 7.2(k).
Notwithstanding the foregoing, other than non-consensual permitted Liens
described above, no Liens set forth (other than those described in clauses (a)
(only the extent required pursuant to the Guarantee and Collateral Agreement) or
(j) or (r) above) shall attach to any Intellectual Property of any Group Member.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary of a Loan Party may be merged or consolidated with or into
a Loan Party (provided that such Loan Party shall be the continuing or surviving
Person);
(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5;
(c)    any Investment expressly permitted by Section 7.8 (including a Permitted
Acquisition) may be structured as a merger, consolidation or amalgamation;
(d)     any Foreign Subsidiary may (i) be merged or consolidated or amalgamated
with or into any other Foreign Subsidiary, or (ii) Dispose of all or
substantially all of its assets to any other Foreign Subsidiary; and
(e)    any Subsidiary may liquidate, wind up its affairs or dissolve itself at
any time if the Borrower determines in good faith that such liquidation, winding
up or dissolution is in the best interest of the Borrower and its Subsidiaries
and not materially disadvantageous to the Lenders (as determined by the Borrower
in good faith) (provided that in the case of any liquidation, winding up or
dissolution of a Subsidiary that is a Loan Party, such Subsidiary shall at or
before the time of such dissolution, liquidation or winding up transfer its
assets to the Borrower or another Loan Party unless such Disposition of assets
is permitted by Section 7.5).
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:


-95-
2125320.12125320.11

--------------------------------------------------------------------------------




(a)    Dispositions of Equipmentassets that isare substantially worn, damaged,
or obsolete or no longer used or useful in the ordinary course of business of
the Borrower and its Subsidiaries and leases or subleases of real property not
useful in the conduct of the business of Borrower and its Subsidiaries;
(b)    sales of Inventory to buyers in the ordinary course of business;
(c)    Dispositions consisting of licenses of Intellectual Property permitted by
Section 7.3(j);
(d)    Dispositions of assets by (i) any Subsidiary of the Borrower to the
Borrower or another Loan Party and (ii) any Subsidiary of the Borrower which is
not a Loan Party to another Subsidiary of the Borrower which is not a Loan
Party;
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Dispositions of property with an aggregate
value not to exceed $500,000 in any fiscal year of the Borrower40,000,000;
(f)    grants of security interests and Liens permitted by this Agreement;
(g)    payments permitted under Section 7.6, Investments permitted under Section
7.8, Liens permitted under Section 7.3, payments in the ordinary course of
business and other payments which payments (including those in the ordinary
course of business), in each case, are not otherwise prohibited by this
Agreement or any other Loan Document;
(h)    Dispositions of non-core or surplus assets acquired in a Permitted
Acquisition consummated within twelve (12) months of the date of the Permitted
Acquisition so long as the consideration received for the assets to be so
disposed is at least equal to the fair market value thereof; and
(i)    Dispositions of the Capital Stock of Fitbit (Australia) Pty Ltd and/or
Fitbit Limited (UK) to other Group Members; and
(j)    so long as no Default or Event of Default shall have occurred or be
continuing or would result therefrom, other Dispositions of property with an
aggregate value not to exceed ten percent (10%) of Consolidated Total Assets;
provided, however, that any Disposition made pursuant to this Section 7.5 for a
purchase price in excess of $500,000 shall be made in good faith on an arm’s
length basis for fair market value (as determined in good faith by the Board of
Directors of the Borrower).
Notwithstanding anything in this Section 7.5 to the contrary, any Disposition of
Intellectual Property by any Loan Party to any Group Member that is not a Loan
Party shall (x) be sold subject to the Administrative Agent’s irrevocable,
nonexclusive, worldwide license of the Intellectual Property granted pursuant to
Section 8.14 of the Guarantee and Collateral Agreement to permit the
Administrative Agent, on a royalty free basis, to possess, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, convey,
transfer or grant options to purchase, any Collateral, and (y) not interfere in
any material respect with the ordinary conduct of business of any Group Member.


-96-
2125320.12125320.11

--------------------------------------------------------------------------------




7.6    Restricted Payments. Make any payment with respect to any Deferred
Payment Obligations, any prepayment of principal of, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, Indebtedness permitted by Section
7.2(c) or (g), declare or pay any dividend (other than dividends payable solely
in common Qualified Stock of the Person making such dividend) on, or make any
payment or distribution on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, or otherwise acquire or retire for value, any Capital
Stock of any Group Member or other rights to acquire Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect of any Capital Stock of any Group Member, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:
(a)    any Group Member may (i) make Restricted Payments to any Loan Party, (ii)
if such Group Member is not a Loan Party, make Restricted Payments to any other
Group Member, and (iii) declare and make dividends which are payable solely in
the common Qualified Stock of such Group Member;
(b)    the Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, in each case, other than any conversion into, or exchange for,
Disqualified Stock;
(c)    the Borrower and its Subsidiaries may make payments in respect of
Deferred Payment Obligations;
(a)    the Borrower may, with respect to Permitted Convertible Notes, deliver
common stock of the Borrower in settlement of the conversion of Permitted
Convertible Notes pursuant to the terms thereof;
(b)    with respect to Permitted Swap Agreements, the Borrower may settle
warrants issued in connection therewith by set-off against the related Permitted
Swap Agreement or by delivery of shares of the common stock of the Borrower upon
net share settlement thereof; and
(c)    (d) any Group Member may make other Restricted Payments so long as the
Payment Transaction Conditions have been satisfied; provided that cash interest
payments in respect of the Permitted Convertible Notes may be made with the
written consent of the Administrative Agent, notwithstanding the failure of the
Group Members to satisfy the Payment Transaction Conditions.
7.7    [Reserved.]Capital Expenditures. Make or commit to make any Consolidated
Capital Expenditure, except Consolidated Capital Expenditures made by the Group
Members not exceeding $140,000,000 during any fiscal year, for all such
Consolidated Capital Expenditures of all of the Group Members taken together;
provided that (i) any such amount that is not expended in the fiscal year for
which it is permitted may be carried over for expenditure in the next succeeding
fiscal year only, and (ii) Consolidated Capital Expenditures made pursuant to
this Section 7.7 during any fiscal year shall be deemed made, first, in respect
of amounts carried over from the prior fiscal year pursuant to clause (i) above
and, second, in respect of amounts permitted for such fiscal year as provided
above.


-97-
2125320.12125320.11

--------------------------------------------------------------------------------




7.8    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
date hereof listed on Schedule 7.8(a) (but specifically excluding any future
Investments in any Subsidiaries unless otherwise permitted hereunder);
(b)    (i) Investments consisting of Cash Equivalents and (ii) any Investments
permitted by the Borrower’s investment policy, if any, approved by its Board of
Directors, as adopted and amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by the Administrative Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Borrower;
(d)    Investments consisting of deposit and securities accounts in which the
Administrative Agent, on behalf of the Secured Parties, has a perfected security
interest to the extent required under any Loan Document;
(e)    Investments accepted in connection with Dispositions permitted by Section
7.5 of this Agreement;
(f)    (i) Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries of the Borrower or in the Borrower, (ii) intercompany
loans or advances made by Loan Parties in other Loan Parties or any of the
Subsidiaries of Borrower; provided that (x) the aggregate amount of loans or
advances made after the Closing Date to Subsidiaries that are not Loan Parties
shall not exceed the greater of (A) $100,000,000 and (B) 7.55.0% of Consolidated
Total Assets at any time outstanding, and (y) such loans or advances in an
aggregate amount in excess of $30,000,000 made after the Closing Date to
Subsidiaries that are not Loan Parties shall not remain outstanding for more
than 180 days (or such longer period approved by the Administrative Agent not to
exceed 270 days in the aggregate); provided, further, that this clause (ii)
shall not prohibit intercompany arrangements entered into at good faith arm’s
length pricing pursuant to which the Subsidiaries of the Borrower make payments
to Loan Parties for the provision of services or rights (including development,
use and ownership rights to intangibles) in the ordinary course and (iii) other
Investments by Borrower and its Subsidiaries so long as the aggregate amount of
all such Investments made in reliance on this clause (iii) in any fiscal year of
Borrower does not exceed $2,000,000;
(g)    Investments consisting loans and advances to the Group Members’
employees, officers and directors in an aggregate amount outstanding not to
exceed $3,000,000 at any one time;
(h)    Investments (including Indebtedness obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers which settlements are effected in the ordinary course of business;
(i)    loans by the Borrower in favor of manufacturers and suppliers in an
aggregate amount outstanding not to exceed $1,000,000 at any time;


-98-
2125320.12125320.11

--------------------------------------------------------------------------------




(j)    (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;
(k)    purchases or other acquisitions (and contributions of the purchase price
therefor) by any Group Member of the Capital Stock in a Person that, upon the
consummation thereof, will be a Subsidiary (including as a result of a merger or
consolidation) or all or substantially all of the assets of, or assets
constituting one or more business units of, any Person (each, a “Permitted
Acquisition”); provided that, with respect to each such purchase or other
acquisition:
(i)    the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Borrower on the date hereof;
(ii)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
(iii)     no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could be expected to result in the
existence or incurrence of a Material Adverse Effect, as determined by the Board
of Directors of the Borrower in good faith;
(iv)    the Borrower shall give the Administrative Agent at least ten (10)
Business Days’ prior written notice of any such purchase or acquisition; and to
the extent that the total cash consideration in respect thereof exceeds
$45,000,000, the Borrower shall use commercially reasonable efforts to also
concurrently deliver, to the extent available, historical financial statements
of the target and pro forma historical financial statements of the Group Members
(including the target) and projected pro forma financial statements, in each
case, reasonably requested by the Administrative Agent and in form reasonably
satisfactory to the Administrative Agent; and the Borrower shall provide to the
Administrative Agent as soon as available but in any event not later than five
(5) Business Days after the execution thereof, a copy of any executed purchase
agreement or similar agreement with respect to any such purchase or acquisition;
(v)    any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;
(vi)    [reserved];(x) immediately before and immediately after giving effect to
any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing, and (y) immediately before and immediately
after giving effect to any such purchase or other acquisition, the Loan Parties
shall have Liquidity in an amount equal to or greater than $300,000,000 (plus
the amount of any Increase), which must include at least $100,000,000 (plus the
amount of any Increase) of cash or Cash


-99-
2125320.12125320.11

--------------------------------------------------------------------------------




Equivalents held by any Loan Party in Deposit Accounts or Securities Accounts
subject to Control Agreements maintained with SVB or an Affiliate thereof
(excluding cash and Cash Equivalents securing letters of credit or subject to
any Lien other than Liens permitted under Section 7.3(a) or (l));
(vii)    no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Sections 7.2;
(viii)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
(ix)     the General Transactions Conditions shall be satisfied at the time of
such purchase or acquisition;
(x)    unless the Payment Transactions Conditions have been satisfied at the
time of such purchase or acquisition, each such Permitted Acquisition is of a
Person organized under the laws of the United States and that becomes a
Guarantor hereunder or of assets of which the majority of the book value thereof
is located in the United States that become Collateral hereunder; and
(i)    (xi) the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
(l)    Investments in Foreign Subsidiaries to the extent that the proceeds
thereof are paid (by such Foreign Subsidiary or by another Subsidiary to or in
whom such Foreign Subsidiary lends or invests such proceeds) to a Loan Party to
license Intellectual Property of the Borrower or one or more Subsidiaries
thereof, or to otherwise pay consideration or royalties to a Loan Party for
rights to such Intellectual Property, in connection with transactions permitted
by Section 7.3(j) (including payments pursuant to the Platform Contribution
License Agreement);
(m)    so long as immediately after giving effect to any such Investments, no
Default or Event of Default has occurred and is continuing, Investments in joint
ventures and Investments in minority interests in an aggregate amount
outstanding (net of repayments or returns thereof or thereof) not to exceed
$75,000,00050,000,000;
(n)    Guarantees by the Borrower or any Subsidiary of Indebtedness of the
Borrower and the other Subsidiaries to the extent permitted under Section
7.2(m);
(o)    Investments in the form Swap Agreements permitted under Section 7.13; and
(p)    (o) so long as immediately after giving effect to any such Investments,
no Default or Event of Default has occurred and is continuing, other Investments
in an amount outstanding at any time (net of repayments or returns thereof or
thereon) not to exceed the greater of $150,000,000 and 10% of Consolidated Total
Assets.$45,000,000.


-100-
2125320.12125320.11

--------------------------------------------------------------------------------




7.9    ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.
7.10    Modifications of Preferred Stock and Debt Instruments. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred
Stock, if any, (i) that would move to an earlier date the scheduled redemption
date or increase the amount of any scheduled redemption payment or increase the
rate or move to an earlier date any date for payment of dividends thereon or
(ii) that would be otherwise materially adverse to any Lender or any other
Secured Party; or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document) that would shorten the maturity or increase the
amount of any payment of principal thereof or the rate of interest thereon or
shorten any date for payment of interest thereon or that would be otherwise
materially adverse to any Lender or any other Secured Party or that would
violate any subordination terms or any subordination agreement applicable
thereto.
7.11    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) except for any transaction (other than the
payment of management, consulting, monitoring, advisory or similar fees) that
(i) is otherwise permitted under this Agreement, (ii) is in the ordinary course
of business of the relevant Group Member (or is permitted by Section 7.8(l) or
(m) or, in connection with the Platform Contribution License Agreement, Section
7.3(j)), (iii) is upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate (e.g., cost-plus service
agreements in the ordinary course of business between Affiliates), and (iv) both
before and after giving pro forma effect to such transaction, no Default or
Event of Default has occurred and is continuing or would result therefrom.
7.12    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5, and (b) any Liens in the
property of any Loan Party incurred in connection with any such Sale Leaseback
Transaction are permitted under Section 7.3.


-101-
2125320.12125320.11

--------------------------------------------------------------------------------




7.13    Swap Agreements. Enter into any Swap Agreement, except: (a) Specified
Swap Agreements or: (b) other unsecured Swap Agreements, in each case, which are
entered into by a Group Member to (i) hedge or mitigate risks (including foreign
exchange risks) to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (ii) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.; or (c) in the case of the Borrower, (i) any
Permitted Swap Agreements and (ii) any accelerated share repurchase agreement
(or any share repurchase agreement in the form of an equity option or equity
forward) with respect to common stock in the Borrower so long as repurchases and
other Restricted Payments thereunder are made in compliance with Section 7.6.
7.14    Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.15    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues (other than Intellectual Property of such Loan Party), whether now
owned or hereafter acquired, to secure its Obligations under the Loan Documents
to which it is a party, other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c)
customary restrictions on the assignment of leases, licenses and other
agreements, (d) customary provisions in joint venture agreements and similar
agreements that restrict transfer of assets of, or equity interests in, joint
ventures, and (e) any agreements governing Indebtedness permitted by Sections
7.2(g) or (k).
7.16    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member or (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby.
7.17    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.
7.18    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
7.19    Certification of Certain Capital Stock. Take any action to certificate
any Capital Stock having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were


-102-
2125320.12125320.11

--------------------------------------------------------------------------------




uncertificated at the time so pledged, in any such case, without first obtaining
the Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Capital Stock.
7.20    Amendments to Organizational Agreements and Material Contracts. Amend or
permit any amendments to any Loan Party’s organizational documents if any such
amendment would be adverse to the Administrative Agent or the Lenders in any
material respect.
7.21    Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, in each case in violation of, or for a purpose which violates, or would
be inconsistent with, Regulation T, Regulation U or Regulation X or (b) finance
an Unfriendly Acquisition.
7.22    Subordinated Debt.
(a)    Amendments. Amend, modify, supplement, waive compliance with, or consent
to noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Loan Parties’ ability to pay and perform each of their respective Obligations at
the time and in the manner set forth herein and in the other Loan Documents and
is not otherwise adverse to the Administrative Agent and the Lenders, and (ii)
is in compliance with the subordination provisions therein and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders.
(b)    Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Indebtedness, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.
7.23     [Reserved.]
7.24    Anti-Terrorism Laws; OFAC; Anti-Corruption.
(a)    Use the proceeds of any extension of credit hereunder, directly or, to
the knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
by the Borrower or any of its Subsidiaries of FCPA. In addition, the Borrower
will not, directly or indirectly, use the proceeds of any extension of credit
hereunder to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, in each case in a manner that would result in a
violation of Sanctions by any Person (including any Person participating in such
extensions of credit, whether as underwriter, advisor, investor, or otherwise).


-103-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    Conduct, deal in or engage in any of the following activities: (a)
conduct any business or engage in any transaction or dealing with any person
blocked pursuant to Executive Order No. 13224 (“Blocked Person”), including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (c) engage in on conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or the Patriot Act. The Borrower shall deliver to the Administrative Agent
and the Lenders any certification or other evidence reasonably requested from
time to time by the Administrative Agent or any Lender confirming Borrower’s
compliance with this Section 7.24.
SECTION 8    
EVENTS OF DEFAULT
8.1    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(a)    the Borrower shall fail to pay:
(i)    any amount of principal of any Loan when due in accordance with the terms
hereof (including Section 2.8); or
(ii)    the Borrower shall fail to pay any amount of interest on any Loan, or
any other amount payable hereunder or under any other Loan Document (other than
principal of any Loan as provided in clause (i) above), within three (3)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(c)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.8, Section 5.3, Section 6.1, Section 6.2,
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.7, Section 6.8,
Section 6.12, Section 6.16 or Section 7 of this Agreement or (ii) an “Event of
Default” under and as defined in any Security Document shall have occurred and
be continuing; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or
(e)    (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original


-104-
2125320.12125320.11

--------------------------------------------------------------------------------




due date with respect thereto; or (ii) default in making any payment of any
interest, fees, costs or expenses on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in making any payment or delivery
under any such Indebtedness constituting a Swap Agreement (other than a
Permitted Swap Agreement) beyond the period of grace, if any, provided in such
Swap Agreement; or (iv) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to (x) cause, or to permit the holder or beneficiary of, or, in
the case of any such Indebtedness constituting a Swap Agreement (other than a
Permitted Swap Agreement), counterparty under, such Indebtedness (or a trustee
or agent on behalf of such holder, beneficiary, or counterparty) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (y) to cause, with the
giving of notice if required, any Group Member to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clause (i), (ii), (iii), or (iv) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii), (iii), and (iv) of this paragraph (e) shall have occurred
with respect to Indebtedness the outstanding principal amount (and, in the case
of Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate of all such Indebtedness,
exceeds in the aggregate $20,000,000; or (2) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Group Member; provided that this clause (e) shall not apply to (A) any
event or condition under the Permitted Convertible Notes (other than a default
thereunder) that gives a holder the right to convert the Permitted Convertible
Notes and (B) any conversion of the Permitted Convertible Notes made in
accordance with Section 7.6; or
(f)    (i) any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (a)
results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 45 days (provided that, during such 45-day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 45 days from the entry thereof (provided that,
during such 45- day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or


-105-
2125320.12125320.11

--------------------------------------------------------------------------------




(g)    there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $100,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $20,000,000;
or
(h)    there is entered against any Group Member (i) one or more judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $20,000,000 or more, or (ii) one or more non-monetary judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case (i) or (ii), (A) enforcement
proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or (B)
such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal within 10
Business Days from the entry or issuance thereof; or
(i)    any of the Security Documents shall cease, for any reason other than as
the result of action or omission by the Administrative Agent or any Lender, to
be in full force and effect (other than pursuant to the terms thereof), or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
(j)    there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 10 days from the
entry thereof; or
(k)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or
(l)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason other than as the result of action or
omission by the Administrative Agent or any Lender, to be in full force and
effect or any Loan Party shall so assert; or
(m)    a Change of Control shall occur; or
(n)    [reserved];
(o)    [reserved]; or
(p)    any Loan Document not otherwise referenced in Section 8.1(i) or (j), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or any further liability or obligation
under any Loan Document to which it is a party, or purports to revoke, terminate
or rescind any such Loan Document.


-106-
2125320.12125320.11

--------------------------------------------------------------------------------




8.2    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Revolving
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; (iii) any Bank
Services Provider or any other Qualified Counterparty, as applicable, may
terminate any Specified Swap Agreement, any foreign exchange service agreements,
or any other Bank Services Agreement then outstanding; and (iv(iv) without
limiting any other rights and remedies provided to the Administrative Agent and
the Lenders pursuant hereto, and further without any requirement to accelerate
the Obligations or terminate the Revolving Commitments, the Swingline
Commitments and/or the L/C Commitments pursuant to clause (i) above, the
Administrative Agent may immediately sweep all funds and other amounts held in
any and all Deposit Accounts and/or Securities Accounts that are subject to a
Control Agreement and apply all such funds and amounts to the outstanding
Obligations, without notice to any Person; and (v) exercise on behalf of itself,
the Lenders and the Issuing Lender all rights and remedies available to it, the
Lenders and the Issuing Lender under the Loan Documents, at law, or in equity.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall Cash Collateralize an amount equal to 105% of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
so Cash Collateralized shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations of the Borrower
hereunder and under the other Loan Documents in accordance with Section 8.3. In
addition, (x) the Borrower shall also Cash Collateralize the full amount of any
Swingline Loans then outstanding, and (y) to the extent elected by Bank Services
Provider or provider of any Specified Swap Agreement, the Borrower shall also
Cash Collateralize the amount of any Obligations in respect of Bank Services
then outstanding. After all such Letters of Credit and Bank Services Agreements
shall have been terminated, expired or fully drawn upon, as applicable, and all
amounts drawn under any such Letters of Credit shall have been reimbursed in
full and all other Obligations of the Borrower and the other Loan Parties
(including any such Obligations arising in connection with Bank Services) shall
have been paid in full, the balance, if any, of the funds having been so Cash
Collateralized, if any, shall be applied to repay other Obligations of the
Borrower hereunder and under the other Loan Documents in accordance with Section
8.3. Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.


-107-
2125320.12125320.11

--------------------------------------------------------------------------------




8.3    Application of Funds. After the occurrence of an Application Event or the
exercise of remedies provided for in Section 8.2, any amounts received by the
Administrative Agent on account of the Obligations (whether payments or proceeds
of Collateral) shall be applied by the Administrative Agent in the following
order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.19, 2.20 and 2.21), any Qualified
Counterparties and the Bank Services Providers, in each case, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and on
the Loans and L/C Disbursements which have not yet been converted into Revolving
Loans, and to payment of premiums and other fees (including any interest
thereon) under any Specified Swap Agreements and any Bank Services Agreements in
each case, ratably among the Lenders, the Issuing Lender, any Qualified
Counterparties and the Bank Services Providers, in each case, ratably among them
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements, in each case, ratably among the Lenders, the Issuing Lender,
Qualified Counterparties and the Bank Services Providers, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
Sixth, to the Administrative Agent for the account of each Bank Services
Provider and any applicable Qualified Counterparty, to Cash Collateralize
then-outstanding Obligations arising in connection with Bank Services and under
any then outstanding Specified Swap Agreements, in each case, ratably among them
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.


-108-
2125320.12125320.11

--------------------------------------------------------------------------------




Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral
(whether for Letters of Credit after all Letters of Credit have either been
fully drawn or expired, or for Obligations in respect of any Bank Services after
all such Bank Services have been terminated, or for Obligations in respect of
any Specified Swap Agreements after all such agreements have been terminated),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above, and, if any amount then remains on deposit, it shall be
promptly distributed to the Borrower.
SECTION 9    
THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or any other Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(c)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty or
Bank Services Provider) hereby irrevocably (i) authorize the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, any subordination or intercreditor
agreements and any other Security Documents, and (ii) appoint and authorize the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and


-109-
2125320.12125320.11

--------------------------------------------------------------------------------




attorneys-in-fact were the collateral or administrative agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.
9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(a)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
(b)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the


-110-
2125320.12125320.11

--------------------------------------------------------------------------------




circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided


-111-
2125320.12125320.11

--------------------------------------------------------------------------------




that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action or refrain from taking such action with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent, any Arranger nor
any of their respective officers, directors, employees, agents, attorneys in
fact or affiliates has made any representations or warranties to it and that no
act by the Administrative Agent or any Arranger hereafter taken, including any
review of the affairs of a Group Member or any affiliate of a Group Member,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Arranger to any Lender. Each Lender represents to
the Administrative Agent and each Arranger that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or any of their Related Parties, and based on such documents and information as
it has deemed appropriate, made its own appraisal of an investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.
9.7    Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent, each Arranger, the Issuing Lender and the Swingline Lender
and each of its Related Parties in its capacity as such (to the extent not
reimbursed by the Borrower or any other Loan Party pursuant to any Loan Document
and without limiting the obligation of the Borrower or any other Loan Party to
do so) according to its Aggregate Exposure Percentage in effect on the date on
which indemnification is sought under this Section 9.7 (or, if indemnification
is sought after the date upon which the Revolving Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs,


-112-
2125320.12125320.11

--------------------------------------------------------------------------------




expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted primarily from the
Administrative Agent’s or such other Person’s gross negligence or willful
misconduct, and that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought). The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. Any Person serving as the
Administrative Agent or an Arranger hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
9.9    Successor Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. If no such successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative


-113-
2125320.12125320.11

--------------------------------------------------------------------------------




Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of Section
9 and Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
9.10    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, Bank Services and Specified
Swap Agreements (other than Letters of Credit, Bank Services and Specified Swap
Agreements the Obligations in respect of which have been Cash Collateralized in
an amount equal to 105% thereof in accordance with the terms hereof or, with
respect to Bank Services or Specified Swap Agreements, as to which other
arrangements satisfactory to the Administrative Agent, Bank Services Provider
and applicable Qualified Counterparty, as applicable, shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders or such
other threshold of requisite threshold of Lenders required under Section 10.1;
(b)    [reserved]; and
(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.
(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.
(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


-114-
2125320.12125320.11

--------------------------------------------------------------------------------




9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
9.12    No Other Duties, Etc.
(a)    Anything herein to the contrary notwithstanding, no Arranger shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except (i) in its capacity, as applicable, as the Administrative
Agent, a Lender, the Issuing Lender or the Swingline Lender hereunder or (ii)
those specifically provided to it hereunder as an Arranger. Without limiting the
foregoing, each of the Arrangers, in such capacities, shall not have or be
deemed to have any fiduciary relationship with any Lender or any Loan Party.
Each Lender, the Administrative Agent, Issuing Lender, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Arrangers in
deciding to enter into this Agreement or in taking or not taking action
hereunder. Each of the Arrangers, in such capacity, shall be entitled to resign
at any time by giving notice to the Administrative Agent and the Borrower.
(b)    Anything herein to the contrary notwithstanding, the “Syndication Agent”
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Issuing Lender or the Swingline Lender
hereunder.


-115-
2125320.12125320.11

--------------------------------------------------------------------------------




9.13        Reports and Financial Statements.
Each Bank Services Provider and Qualified Counterparty agrees to furnish to the
Administrative Agent at such frequency as the Administrative Agent may
reasonably request with a summary of all Obligations in respect of Bank Services
or Specified Swap Agreements due or to become due to such Bank Services Provider
or Qualified Counterparty. In connection with any distributions to be made
hereunder, the Administrative Agent shall be entitled to assume that no amounts
are due to any Bank Services Provider or Qualified Counterparty unless the
Administrative Agent has received written notice thereof from such Bank Services
Provider or Qualified Counterparty (as applicable) and if such notice is
received, the Administrative Agent shall be entitled to assume that the only
amounts due to such Bank Services Provider or Qualified Counterparty on account
of Bank Services or Specified Swap Agreements is the amount set forth in such
notice.
9.14    Survival.
This Section 9 shall survive the Discharge of Obligations.
SECTION 10    
MISCELLANEOUS
10.1    Amendments and Waivers.
(a)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement and Specified Swap
Agreement), nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or L/C Disbursement, reduce the
stated rate of any interest or fee payable hereunder (except that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) amend, modify, or eliminate this Section 10.1,
Section 5.1, Section 5.2, or Section 9.10, without the written consent of each
Lender; (C) eliminate, amend, waive, or otherwise modify the definition of
Required Lenders or reduce any percentage specified in the definition of
Required Lenders or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, consent to the assignment
or transfer by the Borrower of any of its rights and obligations under


-116-
2125320.12125320.11

--------------------------------------------------------------------------------




this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release all or substantially all of the value of the
guarantees of the obligations under the Guarantee and Collateral Agreement, in
each case without the written consent of all Lenders; (D) [reserved]; (E) (i)
amend, modify or waive the pro rata requirements of Section 2.18 in a manner
that adversely affects Revolving Lenders without the written consent of each
Revolving Lender or (ii) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects the L/C Lenders without the
written consent of each L/C Lender; (F) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (G) amend,
modify or waive any provision of Section 2.6 or 2.7 without the written consent
of the Swingline Lender; (H) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender; (I)(i) amend or modify the
application of payments set forth Section 8.3 in a manner that adversely affects
any Lender or the Administrative Agent without the written consent of each
Lender and the Administrative Agent, (ii) amend or modify the application of
payments set forth in in Section 8.3 in a manner that adversely affects the L/C
Lenders without the written consent of the L/C Lenders, or (iii) amend or modify
the application of payments provisions set forth in Section 8.3 in a manner that
adversely affects the Issuing Lender, Bank Services Provider or any Qualified
Counterparty, as applicable, without the written consent of the Issuing Lender,
Bank Services Provider or each such Qualified Counterparty, as applicable, (J)
contractually subordinate any of Administrative Agent’s Liens securing the
Obligations without the consent of each Lender, (K) amend, modify, or waive any
provision of this Agreement or the other Loan Documents pertaining to the
Administrative Agent, or any other rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents, without the written consent of
the Administrative Agent, the Borrower, and the Required Lenders, or (L) amend,
modify, or eliminate any of the provisions of Section 10.6(b) restricting
assignments to, or participations with, Persons who are Loan Parties or
Affiliates or Subsidiaries of any Loan Party. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent, the Issuing Lender, each Bank Services Provider, each Qualified
Counterparty, and all future holders of the Loans. In the case of any waiver,
the Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured during
the period such waiver is effective; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C Documents without the consent of the Administrative Agent or any other
Lender.
(b)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:
(i)    the termination of the Revolving Commitments of each such Minority
Lender;


-117-
2125320.12125320.11

--------------------------------------------------------------------------------




(ii)    the assumption of the Loans and Revolving Commitments of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and
(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
(c)    [Reserved.]
(d)    Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or Specified Swap Agreement may be amended or otherwise modified by
the parties thereto in accordance with the terms thereof without the consent of
the Administrative Agent or any Lender.
10.2    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:


-118-
2125320.12125320.11

--------------------------------------------------------------------------------




Borrower:
FitBit, Inc.
405 Howard Street
San Francisco, California 94105
Attention: Ronald W. Kisling, Chief Accounting Officer
Telephone No.: 415-902-1224
E-Mail: rkisling@fitbit.com
 
with a copy to (which shall not constitute notice):
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: David Michaels, Esq.
Facsimile No.: (650) 938-5200


Administrative Agent:
Silicon Valley Bank
2400 Hanover Street
Palo Alto, CA 94304
Attention: Wendy Wong
Telephone No.: 415-764-3176
E-Mail: wwong@svb.com


with a copy to (which shall not constitute notice):


Riemer & Braunstein LLP
7 Times Square, Ste. 2506
New York, NY 10036
Attention: Rick Denhup, Esq.
Facsimile No.: (212) 719-0140



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received


-119-
2125320.12125320.11

--------------------------------------------------------------------------------




upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment); and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (a)
and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    (%3)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(i)    the Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


-120-
2125320.12125320.11

--------------------------------------------------------------------------------




10.5    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, each Arranger and
each of their respective Affiliates (including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and each Arranger), in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of one counsel for the
Administrative Agent (and any local or special counsel reasonably required by
the Administrative Agent) and one counsel to the Lenders taken as a whole (or
any additional counsel in the event of an actual or potential conflict of
interest), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued or participated in hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender
(including the Issuing Lender), and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of one counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply


-121-
2125320.12125320.11

--------------------------------------------------------------------------------




with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required under paragraph (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), any Arranger, the
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), any Arranger, the Issuing Lender or the Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Issuing Lender
or the Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. Absent the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
by a final and nonappealable judgment, no Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
resignation of any of the Administrative Agent, any Arranger, the Issuing Lender
and the Swingline Lender, the replacement of any Lender, the termination of the
Loan Documents, the termination of the Revolving Commitments and the Discharge
of Obligations.


-122-
2125320.12125320.11

--------------------------------------------------------------------------------




10.6    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which for purposes of this
Section 10.6 shall include any Bank Services Provider (in its capacity as a
provider of Bank Services) that is party to any Bank Services Agreement with the
Borrower or another Group Member and any Qualified Counterparty (in its capacity
as such)), except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments and/or the Loans at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.


-123-
2125320.12125320.11

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the consent of the Borrower for an assignment to any Person that
the Borrower reasonably classifies in writing to the Administrative Agent and
the Lenders as a competitor of the Borrower may be given or denied by the
Borrower in its sole discretion; and provided, further, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received reasonably detailed written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
(C)    the consent (such consent not to be unreasonably withheld or delayed) of
the Issuing Lender and the Swingline Lender shall be required for any assignment
in respect of the Revolving Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative


-124-
2125320.12125320.11

--------------------------------------------------------------------------------




Agent, the Issuing Lender, the Swingline Lender and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, sell participations to any Person (other than a natural Person
or any Loan Party or any of any Loan Party’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.20(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).


-125-
2125320.12125320.11

--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.23 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.19 or 2.20, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.18(k) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
10.7    Adjustments; Set-off.
(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted


-126-
2125320.12125320.11

--------------------------------------------------------------------------------




Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 8.2, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set‑off, pursuant
to events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.
10.8    Payments Set Aside. If any Secured Party repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such Person in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Services Agreement or any Specified
Swap Agreement, because the payment, transfer, or the incurrence of the
obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the


-127-
2125320.12125320.11

--------------------------------------------------------------------------------




Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such Person elects to do so on the reasonable advice of its counsel in
connection with a claim that the payment, transfer, or incurrence is or may be a
Voidable Transfer, then, as to any such Voidable Transfer, or the amount thereof
that such Person elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such Lender or Bank Services Provider related
thereto, (i) the liability of the Loan Parties with respect to the amount or
property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) the
Administrative Agent's Liens securing such liability shall be effective,
revived, and remain in full force and effect, in each case, as fully as if such
Voidable Transfer had never been made. If, prior to any of the foregoing, (A)
the Administrative Agent's Liens shall have been released or terminated or (B)
any provision of this Agreement shall have been terminated or cancelled, the
Administrative Agent's Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability. This Section 10.8 shall survive the
Discharge of Obligations.
10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Electronic Execution of Assignments.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


-128-
2125320.12125320.11

--------------------------------------------------------------------------------




10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
10.13    GOVERNING LAW. THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section
10.13 shall survive the Discharge of Obligations.
10.14    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York in the Borough of Manhattan;
provided that nothing in this Agreement shall be deemed to operate to preclude
the Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender. The Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and the Borrower hereby waives any objection that it may have based
upon lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. The Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to the Borrower at the addresses set
forth in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of the Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY


-129-
2125320.12125320.11

--------------------------------------------------------------------------------




CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL;
(c)    AGREES THAT IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE
STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION
WITH ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 10.13 ABOVE IS NOT
ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A


-130-
2125320.12125320.11

--------------------------------------------------------------------------------




RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE UPON A REFEREE WITHIN 10
DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL HAVE THE RIGHT TO REQUEST
THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS
PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE
POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.


-131-
2125320.12125320.11

--------------------------------------------------------------------------------




(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS; and
(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
This Section 10.14 shall survive the Discharge of Obligations.
10.15    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


-132-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
10.16    [Reserved.]
10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties having a need to know such
information in connection with the transactions contemplated by this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case such Person agrees,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulator
authority, to the extent practicable and not prohibited by applicable law, to
inform the Borrower promptly thereof; (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, upon the
request or demand of any Governmental Authority, in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law or if requested or required to do so in connection
with any litigation or similar proceeding (in which case such Person agrees, to
the extent practicable and not prohibited by applicable laws, regulations,
subpoena or legal process, to inform the Borrower promptly thereof); (d) to any
other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement enforceable by the Borrower
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement, or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure


-133-
2125320.12125320.11

--------------------------------------------------------------------------------




is required to be kept confidential to the extent necessary to comply with any
applicable federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including confidential
information delivered prior to the Closing Date pursuant to the Engagement
Letter), other than any such information that is available to the Administrative
Agent or any Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, but in no event less than reasonable care.
10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.
10.19    Judgment Currency; Exchange Rates.
(a)    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).


-134-
2125320.12125320.11

--------------------------------------------------------------------------------




(b)    Determination of Exchange Rates. Not later than 2:00 P.M. (London time)
on each Calculation Date or upon the occurrence of an Event of Default, if any
Loans are outstanding on such date in any Foreign Currency, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to such Foreign Currencies and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rate so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date or upon
the occurrence of an Event of Default (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.23 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of Foreign Currencies; provided
that for purposes of determining the Consolidated Fixed Charge Coverage Ratio or
the Consolidated Leverage Ratio to test the financial covenants under Section
7.1, the Exchange Rate as of the last Business Day of the fiscal quarter for
which such measurement is being made will be used.
(c)    Notice of Foreign Currency Loans and Letters of Credit. Not later than
2:00 P.M. (London time) on each Reset Date and each date on which Loans
denominated in any Foreign Currencies or Foreign Currency Letters of Credit are
made or issued, if any such Loans or Foreign Currency Letters of Credit are
outstanding on such date, the Administrative Agent shall (i) determine the
Dollar Equivalent of the aggregate principal amounts of the Loans denominated in
Foreign Currencies and the aggregate L/C Exposure with respect to Foreign
Currency Letters of Credit and (ii) notify the Lenders and the Borrower of the
results of such determination.
10.20    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.
10.21    Acknowledgment of Prior Obligations and Continuation Thereof. The
Borrower (a) consents to the amendment and restatement of the Existing Credit
Agreement by this Agreement; (b) acknowledges and agrees that (i) the
“Obligations” (as defined in the Existing Credit Agreement) are owing to the
Secured Parties (as defined in the Existing Credit Agreement), (ii) the prior
grant or grants of security interests in favor of any of the Administrative
Agent or any other Secured Party (as defined in the Existing Credit Agreement)
in its properties and assets, under each “Loan Document” as defined in the
Existing Credit Agreement (the “Original Loan Documents”) to which it is a party
shall be in respect of the Obligations of such Person under this Agreement and
the other Loan Documents; (c) reaffirms (i) all of the Obligations (as defined
in the Existing Credit Agreement) owing to the Administrative Agent and the
other Secured Parties (as defined in the Existing Credit Agreement), and (ii)
all prior or concurrent grants of security interests in favor of any of the
Administrative Agent or any other Secured Party (as defined in the Existing
Credit Agreement) under each Original Loan Document and each Loan Document; and
(d) agrees that, except as expressly amended hereby or unless being amended and
restated concurrently herewith, each of the Original Loan Documents to which it
is a party is and shall remain in full force and effect. The Borrower hereby
confirms and agrees that all outstanding principal, interest and fees and other
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement immediately prior to the Closing Date


-135-
2125320.12125320.11

--------------------------------------------------------------------------------




shall, to the extent not paid on the Closing Date, from and after the Closing
Date, be, without duplication, Obligations owing and payable pursuant to this
Agreement and the other Loan Documents as in effect from time to time, shall
accrue interest thereon as specified in this Agreement, and shall be secured by
the Loan Documents.
10.22    No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Existing Credit Agreement, the other Original Loan Documents or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of the Borrower or any Guarantor from any of its obligations
or liabilities under the Existing Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith. The Borrower hereby (a) confirms and agrees
that each Original Loan Document to which it is a party that is not being
amended and restated concurrently herewith is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Closing Date, all references in any such Original Loan
Document to “the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement; and (b)
confirms and agrees that to the extent that any such Original Loan Document
purports to assign or pledge to any Secured Party a security interest in or lien
on, any collateral as security for all or any portion of any of the Obligations
of the Borrower or any other Loan Party, as the case may be, from time to time
existing in respect of the Existing Credit Agreement or the Original Loan
Document, such pledge or assignment or grant of the security interest or lien is
hereby ratified and confirmed in all respects with respect to this Agreement and
the Loan Documents.
10.23    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Sections 2, 3 and 5 with respect to any Loan denominated in any
Foreign Currency or any Foreign Currency Letter of Credit, if (a) there shall
occur on or prior to the date such Loan is made or such Foreign Currency Letter
of Credit is issued any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls which
would in the reasonable opinion of the Administrative Agent, Issuing Lender or
the Required Lenders make it impossible for the applicable Eurocurrency Loan or
Foreign Currency Letter of Credit to be denominated in the Agreed Currency
specified by the Borrower or (b) the Dollar Equivalent amount of such Agreed
Currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Lenders and such Loan or
Foreign Currency Letter of Credit shall not be denominated in such Foreign
Currency, but shall be made on the date of such requested Loan or Foreign
Currency Letter of Credit in Dollars in an aggregate principal amount equal to
the Dollar Equivalent specified in the Notice of Borrowings as Base Rate Loans
or Application, as the case may be.


10.24    Currency Conversion. All payments under this Agreement or any other
Loan Document shall be made in Dollars, except for Loans or Foreign Currency
Letters of Credit funded or issued (as applicable) in any Foreign Currency,
which shall be repaid, including interest thereon, in such Foreign Currency. If
any payment by the Borrower or the proceeds of any Collateral shall be made in a
currency other than the currency required hereunder, such amount shall be
converted into the currency required


-136-
2125320.12125320.11

--------------------------------------------------------------------------------




hereunder at the rate determined by the Administrative Agent or the Issuing
Lender, as applicable, as the rate quoted by it in accordance with methods
customarily used by such Person for such or similar purposes as the spot rate
for the purchase by such Person of the required currency with the currency of
actual payment through its principal foreign exchange trading office (including,
in the case of the Administrative Agent, any Affiliate) at approximately 11:00
A.M. (local time at such office) two Business Days prior to the effective date
of such conversion, provided that the Administrative Agent or the Issuing
Lender, as applicable, may obtain such spot rate from another financial
institution actively engaged in foreign currency exchange if the Administrative
Agent or the Issuing Lender, as applicable, does not then have a spot rate for
the required currency.
10.1    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;
(b)    a conversion of all, or a portion of, such liability into Capital Stock
in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
Capital Stock will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement or any other Loan Document; or
(c)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




[Remainder of page left blank intentionally]










-137-
2125320.12125320.11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
 
BORROWER:
 
 
 
 
 
FITBIT, INC.
 
 
 
 
 
as the Borrower
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT AND ARRANGER:
 
 
 
 
 
SILICON VALLEY BANK,
 
 
 
 
 
as the Administrative Agent and an Arranger
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------






 
 
LENDERS:
 
 
 
 
 
SILICON VALLEY BANK,
 
 
 
 
 
as Issuing Lender, Swingline Lender and as a Lender
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 







Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------




 
 
SUNTRUST BANK, as Syndication Agent and as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 









Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------




 
 
SUNTRUST ROBINSON HUMPHREY, INC., as an Arranger
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------






 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 







Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------






 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 







Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------




 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 





Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------






 
 
CITIBANK, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 



Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------




 
 
CITY NATIONAL BANK, as a Lender
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 











Signature Page to Second Amended and Restated Credit Agreement


2125320.12125320.11



--------------------------------------------------------------------------------





SCHEDULE 1.1A
REVOLVING COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES
REVOLVING COMMITMENTS
Lender
Revolving Commitment
Revolving Percentage
 
 
 
Silicon Valley Bank
$43,333,333.3417,333,333.34
17.333333330%
SunTrust Bank
$43,333,333.3417,333,333.33
17.333333330%
Deutsche Bank AG New York Branch
$43,333,333.3317,333,333.33
17.333333330%
Morgan Stanley Bank, N.A.
$25,000,000.0010,000,000.00
10.000000000%
Bank of America, N.A.
$25,000,000.0010,000,000.00
10.000000000%
Barclays Bank PLC
$23,333,333.339,333,333.34
9.333333333%
Citibank, N.A.
$23,333,333.339,333,333.33
9.333333333%
City National Bank
$23,333,333.339,333,333.33
9.333333333%
 
 
 
Total
$250,000,000100,000,000
100%



L/C COMMITMENTS
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
L/C Commitments
L/C Percentage
 
 
 
Silicon Valley Bank
$8,666,666.66
17.333333330%
SunTrust Bank
$8,666,666.67
17.333333330%
Deutsche Bank AG New York Branch
$8,666,666.66
17.333333330%
Morgan Stanley Bank, N.A.
$5,000,000.00
10.000000000%
Bank of America, N.A.
$5,000,000.00
10.000000000%
Barclays Bank PLC
$4,666,666.67
9.333333333%
Citibank, N.A.
$4,666,666.67
9.333333333%
City National Bank
$4,666,666.67
9.333333333%
 
 
 
Total
$50,000,000
100%





SCHEDULE 1.1A


2125320.12125320.11

--------------------------------------------------------------------------------




SWINGLINE COMMITMENT
(which is a sublimit of, and not in addition to, the Revolving Commitments)
Lender
Swingline Commitment
Exposure Percentage
 
 
 
Silicon Valley Bank
$25,000,000
100%
SunTrust Bank
$0
0%
Deutsche Bank AG New York Branch
$0
0%
Morgan Stanley Bank, N.A.
$0
0%
Bank of America, N.A.
$0
0%
Barclays Bank PLC
$0
0%
Citibank, N.A.
$0
0%
City National Bank
$0
0%
 
 
 
Total
$25,000,000
100%







SCHEDULE 1.1A


2125320.12125320.11

--------------------------------------------------------------------------------









2125320.1SCHEDULE 7.8(a)
2125320.11

